

Exhibit 10.1


AGREEMENT FOR PURCHASE AND SALE
LEGACY AT VALLEY RANCH APARTMENTS
THIS AGREEMENT FOR PURCHASE AND SALE (this "Agreement") is made and entered into
as of September 5, 2017, (the "Effective Date") by and between KBS LEGACY
PARTNERS DAKOTA HILL LLC, a Delaware limited liability company ("Seller"), and
RREF III-P ELITE VENTURE, LLC, a Delaware limited liability company ("Buyer"),
with reference to the following:
A.    Buyer desires to purchase from Seller, and Seller is prepared to sell to
Buyer, the Property (as defined in paragraph B. below) upon the terms and
conditions set forth in this Agreement.
B.    Subject to the terms and conditions of this Agreement, Seller shall sell,
convey and assign to Buyer with no representation or warranty of any kind or
nature whatsoever except as otherwise specifically provided herein and/or in the
Seller Closing Documents (as defined in Section 2.4.3), and Buyer shall
purchase, all of Seller’s rights, title, interest and obligations in, to and
under the following described property (all of which is collectively referred to
as the "Property"):
1.    That certain real property located in the City of Irving, County of
Dallas, Texas commonly referred to as Legacy at Valley Ranch Apartments, as more
particularly described on Exhibit "A" attached hereto (the "Real Property"),
together with all mineral and water rights, covenants, plants, shrubs and trees
located thereon, and together with all rights, ways and easements appurtenant
thereto (herein collectively referred to as the “Appurtenances”);
2.    The personal property owned by Seller which is located on and used in
connection with Seller's business operations on the Real Property as of the
Closing Date (as defined in Section 2.4.1 hereof), which personal property in
existence as of the Effective Date is listed on Exhibit "B" attached hereto and
which personal property list shall be subject to modification for normal wear
and tear and ordinary usage in the ordinary course of Seller’s business
operations on the Property prior to the Closing (as defined in Section 2.4.1
hereof) (collectively, the "Personal Property"), all improvements and fixtures
presently located on the Real Property, including, without limitation, 504
apartment units, plus amenities, all other buildings and structures presently
located on the Real Property, all apparatus, equipment, goods, inventory,
machinery, fittings, furniture, furnishings and appliances used in connection
with the Seller's operation or occupancy thereof, such as heating and air
conditioning and mechanical systems and facilities used to provide any utility
or fire safety services, parking services, refrigeration, ventilation, trash
disposal, recreation or other services thereto but expressly excluding fixtures,
equipment, appliances and personal property owned by tenants or anyone


1



--------------------------------------------------------------------------------




other than Seller (collectively, the "Improvements");
3. All Assumed Service Contracts (as defined in Subsection 2.5.2 hereof), and to
the extent such are assignable at no additional cost or expense to Seller, all
utility contracts, permits and approvals (governmental or otherwise),
certificates of occupancy, warranties or guaranties, intangible personal
property owned and used by Seller in connection with the Property, including all
freely assignable telephone numbers, rights to use marketing artwork (including
photographs) associated with the Property and trade names (other than the names
KBS Legacy Partners Dakota Hill LLC, Legacy at Valley Ranch, Legacy Partners
Residential, Inc., Legacy Partners Residential LLC, Legacy Partners, Inc.,
Legacy Partners, Legacy or derivatives thereof, KBS Legacy Partners Properties
LLC, KBS Legacy Partners Limited Partnership, and KBS Legacy Partners Apartment
REIT) used in connection with or primarily related to the Real Property, the
Appurtenances or the Improvements (collectively, the "Intangible Property"); and
4.    All leases for tenants of the Real Property and other leases or agreements
(excluding any Assumed Service Contracts) with any persons or entities using or
occupying the Real Property or the Improvements or any part thereof, including
any amendments, exhibits, addenda and riders thereto, which lease agreements
reflect a possessory interest in any portion of the Real Property or the
Improvements on or after the Closing Date (collectively, the "Leases"), and the
balance as of the Closing Date of any refundable security deposits under the
Leases.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and agreements hereinafter contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:
ARTICLE 1
DEPOSIT
1.1    Buyer’s Earnest Money Deposit. On or prior to the date which is three (3)
business days after the Effective Date, Buyer shall deliver the sum of THREE
HUNDRED FORTY-TWO THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS ($342,500.00) in
immediately available funds (the "Initial Earnest Money Deposit") to Fidelity
National Title Insurance Company, with an address of 600 University Street,
Suite 2424, Seattle, WA  98101, Attn: Kim Belcher ("Escrow Agent" or "Title
Insurer"). On or prior to the Approval Date (as defined in Section 2.5.3
hereof), Buyer shall have the right to terminate this Agreement in accordance
with Section 2.5.3, in which case the Initial Earnest Money Deposit (except for
the Independent Consideration) shall be returned to Buyer and the parties shall
have no further obligations hereunder except as otherwise provided herein. In
the event that Buyer does not terminate this Agreement pursuant to the terms of
Section 2.5.3, on or prior to the Approval Date Buyer shall deliver the
additional sum of SIX HUNDRED EIGHTY-FIVE THOUSAND DOLLARS AND NO CENTS
($685,000.00) in immediately available funds (the "Additional Earnest Money
Deposit") to Escrow Agent and the transaction contemplated by this Agreement
shall proceed in accordance with the terms hereof. In the event Buyer elects to
exercise its extension option pursuant to Section 2.4.1 hereof, Buyer shall
deposit the Extension Deposit (as


2



--------------------------------------------------------------------------------




defined in Section 2.4.1 hereof) in accordance with the provisions of Section
2.4.1 hereof. The Initial Earnest Money Deposit, the Additional Earnest Money
Deposit, and the Extension Deposit (if delivered), together with all interest
accrued thereon, less the Independent Consideration (as defined in Section 1.3
hereof), shall be referenced herein as the "Earnest Money Deposit". The Earnest
Money Deposit shall be held in accordance with the terms of this Agreement and
shall be applied as a credit to the Purchase Price (as defined in Section 2.2
hereof) due to Seller at the Closing. In the event Buyer fails to timely deposit
any portion of the Earnest Money Deposit as provided above, Seller may, as its
sole remedy, terminate this Agreement upon written notice to Buyer at any time
prior to payment in full of the respective portion of the Earnest Money Deposit.
Escrow Agent shall deposit the Earnest Money Deposit in an interest-bearing
account at a bank or other FDIC insured financial institution reasonably
acceptable to Buyer and Seller and all interest earned and/or accrued thereon
shall be deemed part of the Earnest Money Deposit for all purposes. Provided
Buyer has not terminated this Agreement pursuant to the terms of Section 2.5.3,
after the Approval Date, the Earnest Money Deposit shall be non-refundable to
Buyer except in the event that (i) Seller defaults under this Agreement, (ii)
one or more of the conditions to Buyer’s obligations to close the purchase of
the Property set forth in Article 4 of this Agreement is not satisfied or waived
as provided therein, or (iii) as otherwise expressly provided herein. Upon
execution of this Agreement, Buyer shall provide Escrow Agent with Buyer’s
Federal tax identification number for reporting of any earnings on the Earnest
Money Deposit.
1.2    Escrow Agent. Escrow Agent, by acceptance of any funds and/or documents
deposited and/or delivered by Buyer or Seller hereunder, agrees to hold such
funds and/or documents and disburse or deliver same only in accordance with the
terms and conditions of this Agreement. If Escrow Agent is in doubt as to its
duties or liabilities hereunder, it may continue to hold such funds and/or
documents until the parties mutually agree to the disbursement or delivery
thereof, or until an order or judgment of a court of competent jurisdiction
shall determine the rights of the parties hereto. The Escrow Agent is a
depository only and shall not be liable for any loss, damage or cost, including
but not limited to attorneys’ fees and costs, which may be suffered by Seller
and/or Buyer in connection with Escrow Agent’s action or inaction, except in the
event that such loss, damage or cost was caused by Escrow Agent’s gross
negligence or willful failure to perform its duties hereunder. In no
circumstances shall the Escrow Agent be responsible or liable for the failure of
any financial institution into which any funds deposited with Escrow Agent have
been deposited, provided that any such fund deposit was not made in violation of
the applicable provisions of this Agreement.
1.3    Independent Consideration. A portion of the Initial Earnest Money Deposit
in the amount of $100.00 (the "Independent Consideration"), constitutes the
amount the parties have bargained for and agreed to as consideration for
Seller's execution and delivery of this Agreement. The Independent Consideration
is independent of any other consideration or payment provided in this Agreement,
shall be immediately released to Seller by the Escrow Agent upon receipt, is
nonrefundable to Buyer, and shall be retained by Seller notwithstanding any
other provision of this Agreement.


3



--------------------------------------------------------------------------------




ARTICLE 2
PURCHASE PRICE, PAYMENT, CLOSING, INSPECTION, SURVEY AND TITLE
2.1    Purchase and Sale. Seller agrees to assign and convey the Property to
Buyer, and Buyer agrees to assume and purchase the Property from Seller, subject
to and in accordance with all of the terms, covenants and conditions hereinafter
set forth.
2.2    Purchase Price. The total purchase price for the Property shall be
SIXTY-EIGHT MILLION FIVE HUNDRED THOUSAND DOLLARS AND NO CENTS ($68,500,000.00)
(the "Purchase Price"), payable as set forth in Section 2.3 hereof.
2.3    Payment of Purchase Price. The balance of the Purchase Price shall be
deposited in cash into escrow with Escrow Agent by 3:00 p.m. (Eastern Time) on
the Closing Delivery Date (as defined in Section 2.4.1 hereof). Provided that
Seller has delivered all other items required to be delivered by Seller pursuant
to Section 2.4.3 of this Agreement on or before the Closing Delivery Date and
Buyer and Seller have submitted irrevocable instructions to Escrow Agent to
close the transaction contemplated herein, Escrow Agent shall disburse the
amount necessary to defease Seller’s current financing to Seller’s lender (the
“Defeasance Amount”). The Purchase Price less the Defeasance Amount, subject to
adjustment for any prorations and cost allocations and credits in accordance
with the terms of this Agreement, shall be disbursed to Seller on the Closing
Date.
2.4    Closing.
2.4.1    In order to effectuate the defeasance of Seller’s current financing on
the Property, the closing of the sale of the Property in accordance with the
terms of this Agreement (the "Closing") shall occur over a period of not more
than three (3) business days commencing on the date which is thirty (30) days
after Seller has notified Buyer that it has obtained the Shareholder Consent (as
defined in Section 2.11 hereof) (the "Closing Delivery Date") and concluding no
later than the date which is two (2) business days later (the "Closing Date").
Seller shall have the option to extend the Closing Delivery Date for up to
thirty (30) days if required to effectuate the defeasance of the Seller’s
current financing on the Property, and in order to exercise such extension,
Seller shall provide Buyer with written notice of such extension no later than
five (5) business days prior to the then scheduled Closing Delivery Date. In
addition, Buyer may elect to extend the Closing Delivery Date for thirty (30)
days by delivering the following not later than the day which is three (3)
business days prior to the then-set Closing Delivery Date: i) written notice of
the extension to Seller and ii) additional immediately available funds in the
amount of THREE HUNDRED FORTY-TWO THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS
($342,500.00) (the "Extension Deposit") deposited in escrow with the Escrow
Agent. The Extension Deposit shall be deemed part of the Earnest Money Deposit,
non-refundable to Buyer, except as provided herein, and applied as a credit
against the Purchase Price at Closing.
2.4.2    The Closing shall take place at the office of the Escrow Agent, or such
other place as shall be mutually agreed upon by the parties hereto.


4



--------------------------------------------------------------------------------




2.4.3    Seller shall deliver the following documents (collectively, "Seller
Closing Documents") on or prior to the Closing Delivery Date (or when indicated
otherwise below) to Escrow Agent to be held in escrow and delivered to Buyer
upon the completion of the Closing, except for items (g), (h) and (j) which may,
at Seller's option, remain at the leasing office of the Property to be released
to Buyer upon the completion of the Closing and except for item (e) which shall
be delivered by Seller directly to the tenants outside of escrow:
(a) One (1) Special Warranty Deed (the "Deed"), duly executed by Seller and
acknowledged (in substantially the same form as that set forth in Exhibit "C"
attached hereto), together with if requested by Buyer, a quitclaim deed
conveying all of Seller’s right, title and interest in and to the Property in
accordance with the legal description prepared from the Buyer purchased updated
survey;
(b) One (1) Bill of Sale and Assignment (the "Bill of Sale"), duly executed by
Seller, which conveys to Buyer all of Seller's right, title and interest in and
to all of the Personal Property, and to the extent such is assignable by Seller
at no additional cost or expense to Seller, the Intangible Property. The Bill of
Sale shall be in substantially the same form as that set forth on Exhibit "D"
attached hereto;


(c) Three (3) of the Assignment and Assumption of Leases (the "Assignment of
Leases") duly executed by Seller, which assigns to Buyer all of Seller's right,
title and interest in and to all Leases and all obligations related to any
refundable security deposits under the Leases, in form substantially the same as
set forth on Exhibit "E" attached hereto;


(d) Three (3) of the Assignment and Assumption of Contracts (the "Assignment of
Contracts") duly executed by Seller, which assigns to Buyer all Assumed Service
Contracts, in form substantially the same as set forth on Exhibit "F" attached
hereto;


(e) One (1) Notice to the residential tenants of the Property informing them of
the transfer of ownership of the Property and of Buyer's future liability for
their security deposits in the form substantially the same as that set forth on
Exhibit "G" attached hereto (the "Notice to Tenants");


(f) An affidavit, in the form of Exhibit "H", duly executed by Seller, (i)
identifying Seller's United States taxpayer identification number for federal
income tax purposes; and (ii) confirming that Seller is not a "foreign person"
or a "disregarded entity" within the meaning of Section 1445, et seq., of the
Internal Revenue Code of 1986, as amended (the "FIRPTA Affidavit");


(g) Each of the Leases and the Assumed Service Contracts, in original form if
available or otherwise a copy thereof;


(h) One (1) copy of the contents of each tenant file for current tenants of the
Property;


        


5



--------------------------------------------------------------------------------




(i) One (1) updated Rent Roll prepared within two (2) business days prior to the
anticipated Closing Delivery Date (the "Updated Rent Roll"). The Updated Rent
Roll may be delivered to the Escrow Agent and Buyer via facsimile or other
electronic means;
(j) All keys for the Property to the extent they are in the possession or
control of Seller;


(k) One (1) Water District Notice (“Water District Notice”), duly executed by
Seller and acknowledged, in form substantially the same as set forth on Exhibit
"I" attached hereto;


(l) One (1) Assignment, Assumption and Ratification of Declaration of Covenants
and Restrictions (“Assignment of Covenants and Restrictions”), in the form
substantially the same as set forth on Exhibit “J”, duly executed by Seller and
acknowledged;


(m) One (1) duly executed counterpart of a closing statement prepared by the
Escrow Agent and approved by the parties on or prior to the Closing Date (the
"Closing Statement"); and


(n) All such other documents duly executed by Seller as may be reasonably
necessary to consummate the transaction contemplated herein, each in form
reasonably acceptable to Seller (provided such documents do not increase in any
material respect the costs to, or liability or obligations of, Seller in a
manner not otherwise provided for herein).


2.4.4    Buyer shall deliver the following on or prior to the Closing Delivery
Date (or when indicated otherwise below) to Escrow Agent to be held in escrow
and disbursed or delivered to Seller at Closing:
(a)    The Purchase Price which will be delivered to Escrow Agent not later than
the Closing Delivery Date and disbursed to Seller on the Closing Date as set
forth in Section 2.3 above;
(b)    Three (3) of the Assignment of Leases, duly executed by Buyer;
(c)    Three (3) of the Assignment of Contracts, duly executed by Buyer;
(d)     One (1) Water District Notice, duly executed by Buyer and acknowledged;
(e)     One (1) Assignment of Covenants and Restrictions, duly executed by Buyer
and acknowledged;
(f)    One (1) duly executed counterpart of the Closing Statement on or prior to
the Closing Date; and


6



--------------------------------------------------------------------------------




(g)    All such other documents duly executed by Buyer as may be reasonably
necessary or desirable to consummate the transaction contemplated herein, each
in form reasonably acceptable to Buyer (provided such documents do not increase
in any material respect the costs to, or liability or obligations of, Buyer in a
manner not otherwise provided herein).
2.5    Inspection and Due Diligence.
2.5.1    If Seller has not previously delivered or made available to Buyer the
following, then not later than the date which is three (3) days after the
Effective Date, Seller will deliver or make available to Buyer the following
documents and records regarding the Property to the extent such are in Seller’s
possession or control and which are not privileged as reasonably determined by
Seller (collectively, the "Property Materials"). The Property Materials are
being delivered or made available to Buyer to facilitate Buyer’s Physical
Inspections and Other Investigations (as such terms are defined in Section 2.5.3
hereof), of the Property, and except as otherwise specifically provided in this
Agreement, Seller makes no representations or warranties of any kind or nature
whatsoever regarding the accuracy, completeness or thoroughness of such Property
Materials:
(a)    The current Rent Roll of the Property, identifying the leased premises
for each Lease, the term of each such Lease, recurring concessions, and the
amount of any security deposit held by Seller pursuant to each such Lease;
(b)    A copy of the current Accounts Receivable Report for the Property
indicating prepaid rent and delinquencies;
(c)    Copies of the Leases and contents of the tenant files for each current
tenant;
(d)    Copies of the Property’s operating statements for the year 2013, 2014,
2015 and 2016 through the end of the month prior to the Effective Date,
including, without limitation, the general ledger for the 12 full calendar
months preceding the Effective Date (redacted to remove Seller's confidential
information);
(e)    Copies of Loss Run Reports under Seller’s insurance for the two (2) years
prior to the Effective Date;
(f)    Copies of bills for the two (2) year period prior to the Effective Date
for water, electricity, natural gas, and any other utility charges
(g)    A copy of the most recent Texas survey of the Real Property and
Improvements in Seller’s possession;
(h)    A copy of all maintenance work orders for the two (2) year period prior
to the Effective Date;
(i)    A copy of the Owner’s Policy of Title Insurance (T-1) for the Real
Property;


7



--------------------------------------------------------------------------------




(j)    Copies of the real property tax bills for the current and past four (4)
tax years;
(k)    Copies of all environmental, asbestos and lead paint reports regarding
the Real Property (including, without limitation, a copy of the most recent
Phase I report);
(l)    Copies of or a schedule describing all permits, licenses, and
certificates of occupancy with respect to the Property or any part thereof; and
(m)    Service and operating leases and contracts regarding operation of the
Property, together with any amendments or letter agreements relating thereto
(collectively, the "Service Contracts"), which Service Contracts are identified
on Exhibit "K" attached hereto.
2.5.2    Subject to the terms hereof, Buyer shall notify Seller in writing on or
prior to the Approval Date of the Service Contracts which it elects to assume in
connection with its purchase of the Property (the "Assumed Service Contracts");
provided, however, that Buyer shall be deemed to have elected to assume i) any
Service Contract which has a termination date after the Closing Date and which
cannot be terminated by Seller on thirty (30) days prior notice without the
payment of a penalty or fee and ii) any Service Contracts for which Buyer failed
to deliver notice of its election not to assume on or prior to the Approval
Date.
2.5.3    Buyer shall from the Effective Date until 5:00 pm Pacific Time on the
date which is forty-five (45) days after the Effective Date (the "Approval
Date") to inspect the Property and to make any other investigations set forth
herein below. Subject to the rights of tenants in possession, prior to the
Approval Date, Buyer and its agents, managers, members, employees and
contractors shall be afforded reasonable access to the Property during normal
business hours, following at least twenty-four (24) hours prior notice to Seller
for inspections not including apartment units and following at least two (2)
business days advance prior notice for in-unit inspections, for the purpose of
making such inspections and investigations which Buyer elects with respect to
the physical condition of the Property, including, without limitation, soils and
compaction studies, engineering and geotechnical studies, Americans with
Disabilities Act ("ADA") compliance studies, OSHA compliance studies,
inspections to confirm compliance with any state or local laws or ordinances
related to public health and safety issues (including any applicable water
conservation, seismic or smoke detector and sprinkler requirements), seismic
tests, environmental studies (including, without limitation, surface and
subsurface tests, borings, samplings and measurements) and a survey of the
Property (collectively, the "Physical Inspections"). Notwithstanding the
foregoing, any destructive or invasive testing or investigation related to the
Physical Inspections shall require the prior written consent of Seller, which
consent may be withheld in Seller's sole and absolute discretion. In any event,
Buyer shall be solely responsible for any corrective or repair work necessitated
by Buyer’s Physical Inspections and any such corrective or repair work shall be
promptly undertaken by or on behalf of Buyer. Seller will have the right to have
a representative of Seller accompany Buyer and Buyer’s representatives, agents,
managers, members or assignees while they are on the Property. Prior to any
entry upon the Property, Buyer or Buyer’s third party consultants shall be
required


8



--------------------------------------------------------------------------------




to provide to Seller current certificates of insurance evidencing that Buyer or
the applicable third parties have in place commercial general liability
insurance, including public liability and property damage insurance, in the
amount of at least Two Million Dollars ($2,000,000), combined single limit for
personal injuries or death of persons or property damage occurring in or about
the Property. Such insurance shall: (i) name the Seller as an additional
insured; (ii) specifically cover the liability assumed by Buyer under this
Agreement; (iii) be issued by an insurance company reasonably approved by
Seller; (iv) be primary and noncontributory with any insurance which may be
carried by Seller; and (v) provide that said insurance shall not be cancelled or
coverage changed unless fifteen (15) days' prior written notice shall have been
given to Seller. Buyer shall deliver said certificates of insurance to Seller on
or before entering the Property. In the event Buyer shall fail to procure and
provide satisfactory evidence of such insurance, Seller may prohibit Buyer and
its agents, managers, members, employees and contractors from entering the
Property. In addition to the Physical Inspections, Buyer may conduct any
feasibility studies and other investigations of the Property which it desires or
which would be deemed reasonable and prudent in connection with the acquisition
of the Property (the "Other Investigations"), which Other Investigations may
include, without limitation, the Property’s compliance with all applicable laws,
codes, ordinances and regulations which relate to the use, operation and
occupancy of the Property, any permit, zoning, land use and related matters, any
proposed impositions, assessments or governmental regulations which may affect
or do affect the Property, and any financial and economic assessments related to
the Property (including operational matters) and the market area.
Notwithstanding the foregoing, Buyer shall not contact any governmental
authority having jurisdiction over the Property without Seller’s express written
consent (which shall not be unreasonably withheld, conditioned or delayed) other
than ordinary contacts normally associated with routine due diligence
examinations that do not involve any discussions with governmental officials
(except to the extent necessary to request records). Buyer shall not
unreasonably and materially interfere with any tenant’s right to use or
possession of the Property pursuant to a Lease while conducting such Physical
Inspections and Other Investigations of the Property and Buyer shall utilize its
commercially reasonable efforts to schedule all of its inspections of the
interior of each apartment, retail or office unit at the same time. Seller shall
reasonably cooperate with Buyer at no cost or liability to Seller in connection
with such Physical Inspections and Other Investigations of the Property.
Buyer shall notify Seller in writing, at its sole discretion, of its approval or
disapproval of its Physical Inspections and Other Investigations of the Property
on or prior to the Approval Date (the "Inspection Notice").
If Buyer’s Inspection Notice is timely delivered and unconditionally indicates
Buyer’s approval of its Physical Inspections and Other Investigations of the
Property, then the transaction contemplated by this Agreement shall proceed in
accordance with the terms hereof. If Buyer fails to timely deliver the
Inspection Notice, or if Buyer’s Inspection Notice does not unconditionally
indicate Buyer’s approval of its Physical Inspections and Other Investigations
of the Property, this Agreement shall immediately terminate, the Initial Earnest
Money Deposit less the Independent Consideration shall be returned to Buyer, and
the rights and obligations of the parties hereunder, other than as otherwise
expressly set forth in this Agreement shall terminate.


9



--------------------------------------------------------------------------------




2.5.4    Buyer agrees to indemnify, defend and hold Seller harmless from and
against any and all damages, injury to property or people, claims, demands,
losses, liabilities, liens, judgments, costs and expenses including, without
limitation, reasonable attorneys fees and disbursements, arising out of the
Physical Inspections or Other Investigations or out of the conduct of Buyer, its
employees, agents, managers, members, contractors and consultants in conducting
its Physical Inspections and Other Investigations of the Property.
Notwithstanding anything to the contrary, however, Buyer shall not be liable for
the mere discovery of an existing condition to the extent such condition was not
exacerbated by Buyer. Such indemnification shall survive the Closing or
termination of this Agreement for a period of two (2) years.
2.6    Title and Survey Inspection. Seller shall cause to be delivered to Buyer,
with a copy to Seller, a preliminary title report or commitment for title
insurance for the Property, together with copies of all documents affecting
title referenced therein (the "Title Report"), which Title Report shall be
issued by Title Insurer. Buyer may cause to be prepared at Buyer's expense, with
a copy to be delivered to Seller, a new or updated Texas survey of the Property
(the "Survey").
2.6.1 On or prior to the date which is ten (10) days prior to the Approval Date
(the "Title Review Deadline"), Buyer shall notify Seller in writing of Buyer's
approval or disapproval of the state of title to the Property as reflected in
the Title Report and the Survey (collectively, the "State of Title"). Any
disapproval of any portion of the State of Title shall identify the
objectionable matters set forth in the Title Report and/or the Survey. Failure
to timely provide a notice of approval or disapproval of the State of Title as
provided above shall be deemed approval thereof and a waiver by Buyer of any
objection thereto (other than the Mandatory Cure Items, defined in Section
2.6.3). The term "Permitted Exceptions" shall be defined herein as all matters
which have been approved or deemed approved by Buyer in accordance with this
Section 2.6.1 and Section 2.6.2 hereof, and those Objectionable Title Matters
(as defined in Section 2.6.3) waived or deemed waived by Buyer pursuant to
Section 2.6.3 hereof. The general exceptions contained in the Title Report, the
lien of any current real property taxes and assessments not yet due and payable
and the rights of parties in possession pursuant to the Leases shall be deemed
approved by Buyer and shall therefore constitute Permitted Exceptions. In
addition, if Buyer does not obtain the Survey prior to the Title Review
Deadline, then Buyer shall be deemed to have approved any exceptions,
encroachments, encumbrances or other matters that are disclosed by Seller’s
existing survey delivered to Buyer pursuant to Section 2.5.1(f) hereof as of the
Title Review Deadline and such matters shall therefore constitute Permitted
Exceptions.


2.6.2 In the event any additional title exceptions (each an "Additional
Exception") are reported or discovered by the Title Insurer or Buyer after the
date of the Title Report, Buyer shall give Seller written notice of Buyer's
objection, if any, to such Additional Exception on or prior to the later of the
Title Review Deadline or five (5) business days after receipt of written notice
of any such Additional Exception, but in no event later than the then scheduled
Closing Date. Buyer shall only be entitled to object to those Additional
Exceptions that (a) materially and adversely affect the value of the Property,
or title thereto, or Buyer's intended use of the Property, (b) were not caused,
created or consented to in writing by Buyer, (c) were not previously reflected
in the Title Report, and (d) were not reflected on the Survey (or,


10



--------------------------------------------------------------------------------




if Buyer did not obtain the Survey prior to the Title Review Deadline, not
disclosed by Seller’s existing survey delivered to Buyer pursuant to Section
2.5.1(f) hereof). The failure of Buyer to give timely notice of objection to any
Additional Exception, which Buyer is entitled to object to within the aforesaid
time period shall be deemed approval by Buyer of such Additional Exception and a
waiver by Buyer of any objection thereto. Any Additional Exceptions, which Buyer
is not entitled to object to, shall be deemed approved by Buyer.


2.6.3 In the event that Buyer delivers to Seller an appropriate written notice
of objection pursuant to and in accordance with Section 2.6.1 and/or Section
2.6.2 above (each such expressly disapproved matter identified in any such
notice being referenced herein as an "Objectionable Title Matter"), Seller, in
its sole discretion, within three (3) days after receipt of Buyer's notice of an
Objectionable Title Matter (the "Cure Notice Period"), may advise Buyer in
writing whether Seller will attempt to cure such Objectionable Title Matter. In
the event that Seller elects to attempt to cure such Objectionable Title Matter,
Seller shall have until the then scheduled Closing Date to effectuate such cure;
provided, however, if Seller elects to attempt to cure an Additional Exception,
the Closing Date shall be automatically extended until Seller completes the cure
but in no event shall such extension exceed thirty (30) days after the then
scheduled Closing Date. If Seller determines in its sole discretion that it will
be unable or unwilling to cure any Objectionable Title Matters which it elected
to attempt to cure as provided above, Seller shall deliver written notice
thereof to Buyer as soon as such determination is made but in no event later
than the then scheduled Closing Date (each a "Notice of Inability to Cure").
Notwithstanding anything to the contrary, Seller shall cure or remove all of the
following as of the Closing to the extent such are in effect prior to Closing,
by bonding or otherwise (including, without limitation, procuring title
insurance over, at Seller's expense) (collectively, the "Mandatory Cure Items"):
(i) liens resulting from Seller’s existing financing, (ii) tax liens for
delinquent ad valorem real estate taxes; (iii) mechanics' liens for services or
materials supplied to Seller; (iv) any delinquent utility account for service to
the Property (as opposed to tenant utility accounts); and (vi) any code
enforcement lien.
In the event that Seller (a) advises Buyer in writing prior to the expiration of
an applicable Cure Notice Period of its election not to cure an Objectionable
Title Matter, (b) delivers a Notice of Inability to Cure to Buyer, (c) fails to
advise Buyer in writing prior to the expiration of an applicable Cure Notice
Period that Seller will attempt to cure an Objectionable Title Matter, or (d)
advises Buyer that Seller will attempt to cure an Objectionable Title Matter but
fails to do so on or prior to Closing (as such date may be extended in
accordance with this Agreement), Buyer shall have the right, in Buyer's sole and
absolute discretion, to provide written notice to Seller (the applicable notice
deadline below being referred to as the "Waiver Notice Period"), within three
(3) days after Buyer's receipt of Seller's written notice for (a) or (b) above,
or within three (3) days after the expiration of the applicable Cure Notice
Period for (c) above, or on the Closing Date for (d) above, that Buyer elects to
either (i) waive the uncured Objectionable Title Matters (other than the
Mandatory Cure Items) without any adjustment to the Purchase Price (in each
instance, a "Title Waiver Notice") and proceed with the Closing on the later to
occur of the then scheduled Closing Date or seven (7) business days after the
expiration of Buyer's Waiver Notice Period, or (ii) terminate this Agreement in
which event the Earnest Money Deposit less the Independent Consideration will be
returned to Buyer and the rights and obligations of the parties hereunder shall
terminate, except as otherwise expressly set forth in this


11



--------------------------------------------------------------------------------




Agreement. In the event that Buyer fails to deliver a termination notice or a
Title Waiver Notice during an applicable Waiver Notice Period, Buyer shall be
deemed to have delivered a Title Waiver Notice.


2.7    Damage, Destruction or Condemnation. If, before legal title or possession
of the Property has been transferred to Buyer, any portion of the Property,
which portion will cost more than $500,000 to restore is damaged or destroyed
without fault of Buyer, then Buyer shall have the option to either (i) terminate
this Agreement, in which event the rights and obligations of the parties
hereunder shall terminate except as otherwise expressly set forth in this
Agreement, and Buyer shall be entitled to a return of the Earnest Money Deposit
less the Independent Consideration, or (ii) proceed with the purchase of the
Property without any adjustment to the Purchase Price, in which latter case
Seller shall assign to Buyer any amounts due from or pay to Buyer any amounts
received from Seller's casualty insurance company as a result of the damage or
destruction, excepting therefrom any amounts payable for lost rental or other
income and shall credit the Purchase Price by the amount of Seller’s deductible
with respect to such casualty insurance. In the event such damage will cost
equal to or less than $500,000 to restore, then the transaction shall proceed in
accordance with (ii) above.


If, before legal title or possession of the Property has been transferred to
Buyer, any portion of the Property with a value in excess of $500,000 is taken
by eminent domain by any governmental entity, then Buyer shall have the option
to either (a) terminate this Agreement, in which event the rights and
obligations of the parties hereunder shall terminate except as otherwise
expressly set forth in this Agreement, and Buyer shall be entitled to a return
of the Earnest Money Deposit less the Independent Consideration, or (b) proceed
with the purchase of the Property without any adjustment to the Purchase Price,
in which latter case Seller shall assign to Buyer any amounts due from or pay to
Buyer any amounts received from any governmental entity as a result of the
taking. In the event the portion of the Property which is taken has a value of
equal to or less than $500,000, then the transaction shall proceed in accordance
with (b) above.
2.8    Closing Costs.
2.8.1    Buyer’s Costs. Buyer will pay the following costs and expenses in
connection with the transactions contemplated in this Agreement:
(i)    The premium for the Title Policy (as defined in Section 4.1.2 hereof),
including any endorsements thereto, required by Buyer and/or its lender, in
excess of the cost of a standard coverage owner’s policy of title insurance with
coverage in an amount equal to the Purchase Price;
(ii)    All costs of Buyer’s financing;
(iii)    All recording fees associated with recording the Deed;
(iv)    One-half of all escrow fees and other customary charges of the


12



--------------------------------------------------------------------------------




Escrow Agent;
(v)    Buyer’s share of the prorations;
(vi)    Real estate commissions owed to anyone other than Broker (as defined in
Section 6.1 hereof) as a result of Buyer’s actions;
(vii)    Any and all costs, fees and expenses of Buyer’s attorneys, advisors and
consultants incurred in connection with the preparation, review and negotiation
of this Agreement and the transactions and the Closing contemplated herein
(including any and all costs associated with Buyer’s financing of the Property),
and the costs, fees and expenses of Buyer’s Physical Inspections and Other
Investigations of the Property and any other due diligence related activities.
2.8.2    Seller’s Costs. Seller will pay the following costs and expenses in
connection with the transactions contemplated in this Agreement:
(i)    The premium for a standard coverage owner’s policy of title insurance
with coverage in an amount equal to the Purchase Price issued in favor of Buyer
insuring Buyer’s title to the Property;
(ii)    One-half of all escrow fees and other customary charges of the Escrow
Agent;
(iii)    Seller’s share of the prorations;
(iv)    Real estate commissions owed to Broker;
(v)    All costs of recording any curative documents related to Mandatory Cure
Items or Objectionable Title Matters that Seller agreed to cure, or any other
customary documents reasonably required by the title company; and
(vi)    Any and all costs and fees of Seller’s attorneys and/or advisors
incurred in connection with the preparation, review and the negotiation of this
Agreement and the transactions and the Closing contemplated herein, including
any defeasance costs.
2.9    Prorations. All prorations and adjustments shall be made as of the
Closing Date based on the actual number of days in the month of Closing and
Seller shall be deemed the owner of the Property on the Closing Date for
proration purposes. Except as otherwise provided below, any proration which must
be estimated at Closing, and any erroneous prorations or omitted prorations,
shall be reprorated and finally adjusted as soon as practicable but in no event
later than ninety (90) days after the Closing Date (other than real estate taxes
and assessments that were prorated at Closing based on an estimate, which real
estate taxes and assessments shall be reprorated and adjusted between the
parties within thirty (30) days after receipt of the actual tax bills, or if the
real estate taxes in issue are the subject of a proceeding challenging the


13



--------------------------------------------------------------------------------




assessed value of the Real Property, within thirty (30) days after the
proceeding is dismissed or a final unappealable order is entered by the court or
agency having jurisdiction and the final bill is issued by the taxing authority
implementing the terms of such order), with any refunds payable to Seller or
Buyer to be made as soon as practicable; otherwise, all prorations shall be
final. The provisions of this Section 2.9 shall survive Closing.
2.9.1    Rents due or paid under the Leases shall be prorated to the Closing
Date based upon rents actually collected for the month of Closing as reflected
on the Updated Rent Roll or any revision thereof. After the Closing, Seller may
continue to pursue collection of any delinquent rents applicable to the period
on or prior to the Closing Date if the collection activities related thereto
were commenced prior to the Closing or the tenant no longer resides at or
occupies any portion of the Property, but not otherwise. Rents allocable to the
period on or prior to the Closing Date will be the property of Seller and rents
allocable to the period after the Closing Date will be the property of Buyer.
With respect to any delinquent rent as of Closing, in the first sixty (60) days
after the Closing Date, Buyer shall include such rent in its regular billing and
pay to Seller any rent actually collected within such 60-day period which is
applicable to the period preceding the Closing Date; provided, however, it is
understood and agreed that all rent collected by Buyer shall be applied (a)
first to any rent then owed by the applicable tenant which accrued after the
Closing Date, and (b) then to unpaid rent of such tenant which accrued prior to
the Closing Date with offset for the reasonable allocation of any collection
costs related thereto. In the event any rent is paid by tenants under the Leases
directly to Seller after Closing, Seller shall pay Buyer any such rent which is
applicable to the period after the Closing Date. Buyer shall have no obligation
to pay Seller any rent collected by Buyer after the date which is sixty (60)
days after the Closing Date, and Buyer shall be under no obligation to collect
or pursue unpaid rent. The provisions of this Section 2.9.1 shall survive
Closing.
2.9.2    Seller’s insurance policies will not be assigned to Buyer. Accordingly,
Buyer shall secure its own casualty insurance effective as of the Closing Date,
and Seller shall be entitled to any unearned premium of any existing policy held
by Seller as of the Closing Date.
2.9.3    Water, electric, telephone and all other utility and fuel charges to
the extent not billed directly to tenants of the Property shall be prorated
ratably on the basis of the last ascertainable bills (and reprorated in
accordance herewith upon receipt of the actual bills and invoices) unless final
meter readings and final billing can be obtained as of the Closing Date. Seller
shall also be entitled to pursue and retain any applicable refunds of security
deposits paid by or on behalf of Seller to any utility companies. Buyer shall be
solely responsible for making any deposits and arrangements required for
utilities and other services to continue to serve the Property after the
Closing.
2.9.4    Any assessments affecting the Property which are not delinquent shall
be prorated as of the Closing Date based upon the latest data available (and
re-prorated as provided above based on final bills).
2.9.5    Real Property and Personal Property taxes assessed for the year of
Closing shall be prorated as of the Closing Date based upon the latest data
available (and re-prorated as provided above based on final bills). Seller shall
be entitled to any refunds of property taxes


14



--------------------------------------------------------------------------------




applicable to any period prior to the Closing Date.
2.9.6    All costs and expenses of maintaining and operating the Property which
have been incurred, whether or not yet billed, prior to the Closing Date shall
be paid by Seller and all costs and expenses of maintaining and operating the
Property on and after the Closing Date shall be paid by Buyer. All prepaid costs
and expenses of operating the Property which have accrued as of the Closing
Date, but which are allocable to the operation of the Property after the Closing
Date, shall be adjusted as a credit for the Seller as of the Closing Date,
unless pursuant to a Service Contract not being assumed by Buyer at Closing.
2.9.7    Portions of advance rentals, if any, paid by any tenant under any of
the Leases which are applicable to periods after the Closing Date shall be
transferred to Buyer at the Closing.
2.9.8    An amount equal to the remaining balance as of the Closing Date of all
refundable security deposits paid by tenants of the Property (including pet
deposits and similar fees) pursuant to the Leases, including any interest owed
thereon (if applicable), the responsibility for which will be assumed by Buyer
at the Closing, shall be credited to Buyer at the Closing.
2.9.9    Fees and charges under the Assumed Service Contracts shall be prorated
at the Closing.
2.9.10    At Closing Buyer shall receive a credit against the Purchase Price in
the amount of $750 for each apartment unit which has been vacant as of the
Closing Date for more than three (3) business days and which is not in “rent
ready” condition in accordance with Seller’s customary practices.
2.10    Covenants of Seller Prior to Closing. During the period from the
Effective Date until the earlier of (a) the Closing, or (b) the termination of
this Agreement, Seller shall, in addition to the covenants set forth elsewhere
in this Agreement:
(a)    Maintain any existing insurance coverage for the Property;
(b)    Not permit or suffer to exist any new encumbrance, charge or lien
(excluding the Permitted Exceptions) against the Property unless such
encumbrance, charge or lien is a residential tenant Lease entered into in the
ordinary course of Seller's business, or has been approved in writing by Buyer,
or unless such encumbrance, charge or lien will be removed by Seller prior to
the Closing or is otherwise permitted hereunder;
(c)    Other than residential tenant Leases entered into in the ordinary course
of Seller's business, not, without Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed), enter into any new contracts
affecting the Property, or amend any existing contracts affecting the Property,
which cannot be canceled upon thirty (30) days prior notice or terminated at the
Closing without penalty;


15



--------------------------------------------------------------------------------




(d)    Continue to operate and maintain the Property in substantially the same
manner in which the Property is currently operated and maintained, including the
leasing of vacant apartments and the renewal of existing Leases based on
Seller’s current practices and subject to market conditions and maintenance of
substantially the same advertising and other marketing programs for the
Property;
(e)     Furnish Buyer with copies of all written notices of (i) any violation of
any law, statute, ordinance, regulation or order received by Seller from any
governmental or public authority relating to the Property, (ii) any pending or
threatened (and unresolved) litigation which affects or relates to the Property
or any part thereof and would subject Buyer to liability or which would
materially and adversely affect the transaction contemplated hereby, (iii) any
pending or threatened (and unresolved) condemnation or eminent domain proceeding
affecting the Property or any part thereof, and (iv) any default or alleged
default by any party under a Lease or Assumed Service Contract;
(f)    Not intentionally (i) take any action, or (ii) omit to take any action
which Seller is expressly obligated to take under this Agreement or under any
other agreement pertaining to the Property which would have the effect of
causing any of the representations or warranties set forth in Section 3.1 hereof
to be untrue or materially misleading or incomplete on and as of the Closing
Date; and
(g)    In the event prior to the Closing Date Seller receives a written notice
from a governmental or public authority citing a material violation at the
Property of any law, statute, ordinance, rule, regulation or order pertaining to
life/safety matters, Seller shall promptly remedy such violation provided that
the cost to remedy all such cited violations does not exceed $5,000 in the
aggregate.
Notwithstanding the foregoing, Seller shall be entitled to enter into all
agreements effective as of the Closing Delivery Date necessary to effect the
defeasance of Seller’s current financing provided that such will have no effect
on Buyer or the Property after the Closing.
2.11    Shareholder Consent. It shall be a condition of Seller’s obligation to
close hereunder that Seller shall have received the consent of its shareholders
(the “Shareholder Consent”) to consummate the sale transaction described herein
and in the Other Purchase Agreements (as defined in Section 8.3 hereof) not
later than 5:00 pm on the date which is ninety (90) days after the Approval Date
(the “Consent Deadline”), provided that, in the event the United States
Securities and Exchange Commission (“SEC”) notifies Seller that the SEC intends
to review Seller’s proposed Proxy Statement related to the Shareholder Consent,
Seller may elect to extend the Consent Deadline for up to sixty (60) days by
delivering written notice of such extension to Buyer not later than the day
which is five (5) days prior to the Approval Date. Notwithstanding anything
contained in this Agreement, in the event Seller does not receive the
Shareholder Consent and so notifies Buyer in writing prior to the Consent
Deadline, the Earnest Money Deposit less the Independent Consideration shall be
returned to Buyer, Seller shall reimburse Buyer for its documented out-of-pocket
third-party costs and expenses incurred in connection with this Agreement and
the Other Purchase Agreements and its variable, direct travel costs and expenses
incurred in connection with this Agreement and the Other Purchase Agreements
(the “Travel Expenses”), up to a maximum aggregate amount of Two Hundred


16



--------------------------------------------------------------------------------




Fifty Thousand Dollars ($250,000), this Agreement shall terminate and be null
and void and neither party shall have any further rights or obligations under
this Agreement except those which expressly survive termination. The Travel
Expenses reimbursed pursuant to this Agreement shall not in any event exceed the
aggregate amount of Twenty-Five Thousand Dollars ($25,000).
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
3.1    Seller’s Representations and Warranties. As of the Effective Date and
effective through and as of the Closing Date, Seller hereby represents, warrants
and covenants to and for the benefit of Buyer the following (which warranties,
representations and covenants shall survive the Closing subject to Section 3.3
below):
3.1.1    Seller is validly formed and duly authorized as a limited liability
company and in good standing under the laws of the State of Delaware and is duly
qualified to transact business in and is in good standing under the laws of the
State of Texas, and has full power and authority, to enter into and perform this
Agreement in accordance with its terms; all proceedings required to be taken by
or on behalf of Seller to authorize it to make, deliver and carry out the terms
of this Agreement have been duly and properly taken, and the individual
executing this Agreement on behalf of Seller has the legal power, right and
actual authority to bind Seller to the terms and conditions of this Agreement;
3.1.2    This Agreement is a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, or other similar laws affecting the
rights of creditors generally;
3.1.3    To Seller’s actual knowledge, there are no actions, suits, litigation
or proceedings pending or threatened, which would adversely affect Buyer or the
Property or affect the right, power or authority of Seller to enter into and
perform this Agreement in accordance with its terms, or which question the
validity or enforceability of this Agreement or of any action taken by Seller
under this Agreement, in any court or before any governmental authority,
domestic or foreign (including, but not limited to, any pending claims by the
tenants or any guests or invitees);
3.1.4    The execution of and entry into this Agreement, and the execution and
delivery of the documents and instruments to be executed and delivered by Seller
on the Closing Date, and the performance by Seller of Seller’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the transactions contemplated by and provided for in
this Agreement are not in violation of any contract, agreement or other
instrument to which Seller is a party or to Seller's actual knowledge, to which
the Property is subject, any judicial order or judgment of any nature by which
Seller is bound or to Seller's actual knowledge, to which the Property is
subject, or Seller’s organizational documents;
3.1.5    Seller has not received written notice from any governmental authority
of


17



--------------------------------------------------------------------------------




any violation of any existing applicable law, statute or code, including,
without limitation, zoning, land use, building, fire, health or safety laws,
ordinances, rules and regulations and environmental laws with respect to the
Property which remains uncured;
3.1.6    Seller has no actual knowledge, and has received no formal written
notice from any governmental authorities, that eminent domain proceedings for
the condemnation of the Property or any portion thereof are pending or
threatened;
3.1.7    Seller has not engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time (the "Anti-Terrorism Order")
or on behalf of terrorists or terrorist organizations, including those persons
or entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time. Seller
(i) is not and will not be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) is not a person described in section 1 of the Anti-Terrorism Order, and
Seller has not engaged in any dealings or transactions, or otherwise been
associated with any such person;
3.1.8.    The Leases described on the Rent Roll attached hereto as Exhibit “L”
(the “Rent Roll”) are the only leases which are in effect for the residential
units at the Property as of the date of such Rent Roll. The Rent Roll, and any
update thereof delivered to Buyer by Seller, is the rent roll that Seller relies
upon in the ordinary course of its business;
3.1.9    To Seller’s actual knowledge, the Assumed Service Contracts are all of
the service contracts, equipment, labor or material contracts, and other
agreements which are presently in force and which affect the Project or the
operation, repair or maintenance thereof, other than a property management
agreement with Seller’s property manager, which will be terminated by Seller
effective at Closing and any service contracts that Buyer has elected not to
assume pursuant to Section 2.5.2 hereof. To Seller's actual knowledge, there are
no material defaults under the Assumed Service Contracts;
3.1.10.    Any Property Materials prepared by Seller that provide financial
information and income and expense data with respect to the Project are the
financial materials


18



--------------------------------------------------------------------------------




that Seller relies upon in the ordinary course of its business;
3.1.11    Seller is not a "foreign corporation," "foreign partnership" or
"foreign estate" as those terms are defined in the Internal Revenue Code of
1986; and
3.1.13. Seller has not filed for and or is not subject to any bankruptcy,
reorganization or receivership proceeding or similar law affecting the rights of
creditors generally which has not been discharged within ninety (90) days of
such filing.
All references in this Section 3.1 to "Seller’s actual knowledge" or words of
similar import shall refer only to the best actual knowledge of Guy K. Hays and
Judy Houchins (the "Designated Representatives"), without any duty to review or
investigate the matters to which such knowledge or the absence thereof pertains,
including without limitation the information contained in the Property Materials
or in the Property’s or the Designated Representatives’ respective files, and
with no imputed knowledge whatsoever, whether from any other partner, officer,
member, shareholder, agent or employee of Seller, or Seller’s members (or the
members thereof) or any affiliate thereof or any consultant or agent of Seller
or any other party whatsoever. There shall be no personal liability on the part
of the Designated Representatives arising out of any representations or
warranties made herein. In the event that, on or prior to the Closing, Buyer
discovers a breach of any warranty, representation or covenant made in this
Agreement by Seller, then within five (5) days after learning of such breach
(but not later than the Closing Date), Buyer shall notify Seller in writing of
such breach. Within five (5) days after receipt of written notice from Buyer of
any such breach (but not later than the Closing Date), Seller shall notify Buyer
in writing of Seller's election: (i) not to cure such breach; or (ii) to attempt
to cure such breach within thirty (30) days of receipt of Buyer's notice, and,
if necessary, the Closing will be extended accordingly. If Seller elects not to
cure such breach, or if Seller fails to so cure all breaches by the Closing Date
(as the Closing Date may have been extended in accordance herewith), then Buyer
shall have the option to either: (a) terminate this Agreement by written notice
to Seller in which event Seller shall be deemed not to be in breach hereunder,
the Earnest Money Deposit less the Independent Consideration shall be returned
to Buyer, and the rights and obligations of the parties hereunder shall
terminate except as otherwise expressly set forth in this Agreement; or (b)
elect to waive such breach and proceed to close subject to such breach without
any adjustment to the Purchase Price and subject to the terms of Section 3.3
below; provided that, if Buyer fails to notify Seller of its election under the
preceding clause (a) or (b) on or prior to the Closing Date (as the Closing Date
may have been extended in accordance herewith), Buyer shall be deemed to have
made the election under clause (b). If, after Closing, Buyer discovers a breach
of a warranty, representation or covenant made by Seller of which Buyer did not
have knowledge prior to the Closing, Buyer shall notify Seller in writing of the
specifics of such breach and Buyer shall have the right to pursue all remedies
available at law or equity, subject to Section 3.3 below.
3.2    Buyer’s Representations and Warranties. As of the Effective Date and
effective through the Closing Date, Buyer hereby represents, warrants, covenants
and agrees (which warranties, representations, covenants and agreements shall
survive the Closing subject to Section 3.3 below) to and for the benefit of
Seller as follows:
3.2.1    Buyer is a validly formed and duly authorized legal entity in good


19



--------------------------------------------------------------------------------




standing in its state of formation and qualified to business in the State of
Texas;
3.2.2    Buyer has the full power and authority to enter into and perform this
Agreement in accordance with its terms, to consummate the transactions
contemplated hereby and to execute and deliver all documents and instruments to
be delivered by Buyer hereunder;
3.2.3    All requisite action (corporate, trust, partnership or otherwise) has
been taken or obtained by Buyer in connection with the entering into of this
Agreement and the consummation of the transactions contemplated hereby, or shall
have been taken prior to the Closing Date;
3.2.4    The documents and instruments to be delivered by Buyer hereunder shall
constitute the valid and legally binding obligations of Buyer, enforceable in
accordance with their terms subject to the effect of applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting the rights of
creditors generally, and Buyer (a) has not filed for and/or is not subject to
any bankruptcy, reorganization or receivership proceeding or similar law
affecting the rights of creditors generally which has not been discharged within
ninety (90) days of such filing, and (b) is not currently insolvent or at the
imminent risk of becoming insolvent;
3.2.5    The individual(s) executing this Agreement and the documents
contemplated hereunder on behalf of Buyer has/have the legal power, right and
actual authority to bind Buyer to the terms and conditions of this Agreement and
such documents without any additional signatories required hereto or thereto;
and
3.2.6    Buyer has not engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of the
Anti-Terrorism Order or on behalf of terrorists or terrorist organizations,
including those persons or entities that are included on any relevant lists
maintained by the United Nations, North Atlantic Treaty Organization,
Organization of Economic Cooperation and Development, Financial Action Task
Force, U.S. Office of Foreign Assets Control, U.S. Securities & Exchange
Commission, U.S. Federal Bureau of Investigation, U.S. Central Intelligence
Agency, U.S. Internal Revenue Service, or any country or organization, all as
may be amended from time to time. Neither Buyer nor any of its affiliates or
constituents nor, to the best of Buyer’s knowledge, any brokers or other agents
of same, (i) are or will be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) are a person described in section 1 of the Anti-Terrorism Order, and to the
best of Buyer’s knowledge neither Buyer nor any of its affiliates have engaged
in any dealings or transactions, or otherwise been associated with any such
person.
3.3    Survival of Representations and Warranties. Notwithstanding anything to
the contrary, all agreements, representations and warranties made in this
Agreement herein shall not


20



--------------------------------------------------------------------------------




be impaired by any investigation or other act of Buyer or Seller and shall not
be merged into the documents executed and delivered at Closing, but rather,
except for Article 6, Sections 2.5.4, 3.4, 7.4 and 7.16 which shall survive for
the periods indicated in such applicable Article or Section, shall survive the
Closing until the earlier of: i) nine (9) months following the Closing Date or
ii) November 30, 2018 (the “Survival Period”). Any claim by one party hereto
against the other for the breach of any agreement, representation or warranty
contained herein not made within the foregoing Survival Period will be forever
barred, except to the extent such claim related to or alleges any fraudulent act
or omission of either party.
3.3.1    Notwithstanding anything in this Agreement to the contrary, if the
Closing occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity or under this Agreement as the
result of any of Seller’s representations or warranties being untrue, inaccurate
or incorrect if (a) Buyer knew that such representation or warranty was untrue,
inaccurate or incorrect at the time of the Closing, or (b) Buyer’s actual
damages are reasonably estimated to aggregate less than Twenty-Five Thousand
Dollars ($25,000). Notwithstanding anything in this Agreement to the contrary,
if the Closing occurs, Seller hereby expressly waives, relinquishes and releases
any right or remedy available to it at law, in equity or under this Agreement as
the result of any of Buyer's representations or warranties being untrue,
inaccurate or incorrect if (a) Seller knew that such representation or warranty
was untrue, inaccurate or incorrect at the time of the Closing, or (b) Seller's
actual damages are reasonably estimated to aggregate less than Twenty-Five
Thousand Dollars ($25,000).
3.3.2    Notwithstanding any provision to the contrary contained in this
Agreement or any documents executed by either party pursuant hereto or in
connection herewith, the maximum aggregate liability of either party, and the
maximum aggregate amount which may be awarded to and collected by the claimant
party, in connection with the breach of any representations, warranties or
covenants contained herein for which a claim is timely made (as determined under
this Agreement) by the other party shall not exceed One Million Dollars
($1,000,000).
3.4    AS-IS. The terms of this Section 3.4 shall survive Closing indefinitely.
3.4.1    Buyer represents that it is a sophisticated real estate investor and
owner of real property and will conduct its own due diligence and investigations
regarding the Property and Buyer’s intended uses thereof as provided for in this
Agreement. Buyer further represents and acknowledges that this Agreement
provides Buyer with sufficient time and opportunity to complete the Physical
Inspections and Other Investigations of the Property, to review the Property
Materials and to conduct any related due diligence of the Property which Buyer
or its consultants or agents deem necessary and appropriate for Buyer to fully
and completely evaluate the physical, environmental and economic condition of
the Property and the Property's suitability for Buyer’s intended use. Buyer is
purchasing the Property solely in reliance upon Buyer’s own due diligence and
investigation of the Property, including the Physical Inspections and Other
Investigations of the Property, and fully and completely represents,
acknowledges, understands and agrees that, except for Seller representations and
warranties expressly set forth in Section 3.1 of this Agreement and the Seller
Closing Documents, Buyer is not relying upon any


21



--------------------------------------------------------------------------------




representations, warranties or statements of any kind or nature whatsoever,
whether oral or written, express or implied, that Seller, any direct or indirect
constituent partner, member or shareholder of Seller, or any officer, director,
shareholder, employee, agent, representative, broker, servant, successor,
assign, affiliate or subsidiary of any of them, or any other person or entity
acting on behalf of Seller or any such other party for whom Seller or such other
party may be held legally responsible (collectively, the "Released Parties"),
may have made with respect to the following (collectively, the "Condition and
Suitability of the Property"): 1) the contents, accuracy and completeness of the
Property Materials, 2) any matters which were disclosed by or should have been
disclosed by the Physical Inspections and Other Investigations of the Property,
3) the financial performance or the economic prospects of the Property, 4) the
applicability or amount of any taxes upon or assessments against the Property,
5) the merchantability or habitability of the Property, the fitness of the
Property or any portion thereof for any particular purpose or the suitability of
the Property for Buyer’s intended use, 6) the environmental condition of the
Property (including, without limitation, any contamination in, on, under or
adjacent to the Property by any solid, hazardous or toxic substance, material or
waste, including lead paint, asbestos and toxic or other mold and mildew), 7)
the physical condition or quality of the Property, including without limitation
the plumbing, sewer, HVAC, electrical, mechanical and similar operating systems,
or the functionality, location and accessibility thereof, the adequacy of the
roofs, foundations, structural integrity or earthquake preparedness of the
Property, the quality of construction and sufficiency of undershoring, or any
soils, subsurface, subsidence, drainage, seismic, geologic and hydrologic
matters, 8) the size or dimensions of the Property or the accuracy of any floor
plans, square footage estimates, drawings, renderings or lease abstracts, 9)
whether the appliances, plumbing or electrical systems are in working order, 10)
the Property’s or Seller’s compliance with applicable statutes, laws, codes,
ordinances, regulations or requirements relating to the use, operation, leasing,
zoning, subdivision, planning, building, fire, safety, health or environmental
matters (including but not limited to the ADA, OSHA, the Subdivision Map Act,
the Toxic Substances Control Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Resource Conservation
and Recovery Act and any other similar federal, state or local laws),
11) compliance with any applicable covenants, conditions or restrictions
(whether or not of record), 12) access to the Property and the right to use
adjoining property or rights of way, 13) the possibility of conversion of the
Property to condominiums or Buyer's ability to obtain any required governmental
approvals in connection therewith, and 14) any other matter affecting or
relating to the Property, including but not limited to those matters relating to
the use, operation, condition, title, occupation or management of the Property
and Buyer’s ability to obtain any required governmental approvals in connection
therewith. Buyer further represents and acknowledges and agrees that the period
from the Effective Date until the Title Review Deadline provides Buyer with
sufficient time and opportunity to complete its review of the State of Title to
the Property, and that, except for Seller representations and warranties
expressly set forth in Section 3.1 hereof, Seller makes no representation or
warranty of any kind or nature whatsoever, either express or implied, regarding
the accuracy or completeness of the Property Materials, the Title Report or the
Survey. Buyer further acknowledges and agrees that the Property shall be
conveyed by Seller and accepted by Buyer on and as of the Closing Date "AS IS,
WHERE IS, WITH ALL FAULTS", without any representation or warranty of any kind
or nature whatsoever, either express or implied, except as expressly set forth
in Section 3.1 hereof, and with no right of setoff or reduction in the Purchase
Price. Buyer hereby assumes the risk that


22



--------------------------------------------------------------------------------




adverse physical and environmental conditions may not have been revealed by the
Property Materials, Buyer’s Physical Inspections and Other Investigations of the
Property and any other due diligence investigations of Buyer.
3.4.2    BUYER, FOR ITSELF, AND ITS SUCCESSORS AND ASSIGNS AND ANY OTHER PARTY
CLAIMING BY, THROUGH OR UNDER BUYER, HEREBY WAIVES, RELEASES, REMISES, ACQUITS
AND FOREVER DISCHARGES THE RELEASED PARTIES, OF AND FROM ANY CLAIMS, ACTIONS,
CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES, COSTS, EXPENSES, PENALTIES, FINES OR
COMPENSATION WHATSOEVER, WHETHER DIRECT OR INDIRECT (COLLECTIVELY, THE
"Claims"), WHICH ANY OF THEM NOW HAS OR MAY HAVE IN THE FUTURE ON ACCOUNT OF OR
IN ANY WAY ARISING OUT OF OR IN CONNECTION WITH THE PROPERTY OR THE CONDITION
AND SUITABILITY THEREOF, WHETHER CAUSED BY THE RELEASED PARTIES OR ANY OTHER
PARTY AND WHETHER OR NOT KNOWN TO BUYER AT OR BEFORE THE CLOSING (COLLECTIVELY,
THE "Released Matters"). NOTWITHSTANDING ANYTHING TO THE CONTRARY, RELEASED
MATTERS SHALL NOT INCLUDE: (I) SELLER'S BREACHES OF THOSE REPRESENTATIONS,
WARRANTIES AND COVENANTS PROVIDED IN THIS AGREEMENT OR IN THE SELLER CLOSING
DOCUMENTS, (II) SELLER’S FRAUD, OR (III) SELLER'S INDEMNITIES IN FAVOR OF BUYER
SET FORTH IN THIS AGREEMENT OR IN THE SELLER CLOSING DOCUMENTS. WITHOUT
LIMITATION ON THE FOREGOING, BUYER HEREBY ASSUMES FULL RESPONSIBILITY FOR ANY
INJURIES, DAMAGES, LOSSES OR LIABILITIES THAT MAY ARISE OR HAVE ARISEN OUT OF
THE RELEASED MATTERS, WHETHER KNOWN OR UNKNOWN. BUYER ACKNOWLEDGES AND HEREBY
EXPRESSLY AGREES THIS AGREEMENT SHALL EXTEND TO ALL UNKNOWN, UNSUSPECTED AND
UNANTICIPATED CLAIMS OR DAMAGES, AS WELL AS THOSE WHICH ARE NOW DISCLOSED, WITH
RESPECT TO THE RELEASED MATTERS. THE PARTIES HEREBY ACKNOWLEDGE THAT EACH OF THE
RELEASED PARTIES OTHER THAN SELLER IS INTENDED TO BE A THIRD-PARTY BENEFICIARY
OF THIS SECTION 3.4.2. NOTHING IN THIS SECTION 3.4.2 SHALL SERVE TO RELEASE
SELLER FROM LIABILITY SELLER MAY HAVE TO THIRD PARTIES FOR TORT CLAIMS FOR
PERSONAL INJURY OR PROPERTY DAMAGE ACCRUING PRIOR TO THE CLOSING DATE.
ARTICLE 4
CONDITIONS OF BUYER’S OBLIGATIONS
4.1    Conditions. Buyer’s obligation to consummate the transaction contemplated
by this Agreement shall be subject to the satisfaction or performance of the
following terms and conditions, any one or more of which may be waived by Buyer
in writing, in its sole discretion, in whole or in part, on or as of the Closing
Date as such may be extended in accordance herewith:
4.1.1    Seller shall have kept, observed, performed, satisfied and complied
with


23



--------------------------------------------------------------------------------




all terms, covenants, conditions, agreements, requirements, restrictions and
provisions required by this Agreement to be kept, observed, performed, satisfied
or complied with by Seller before, on or as of the Closing Date, in all material
respects;
4.1.2    The irrevocable commitment of the Title Insurer to issue a Texas Form
T-1 Owner’s Policy of Title Insurance issued by Title Insurer, subject only to
the Permitted Exceptions with liability in the amount of the Purchase Price (the
"Title Policy");
4.1.3    Seller shall have obtained the Shareholder Consent on or before the
Consent Deadline; and
4.1.4    All of the representations and warranties of Seller set forth in this
Agreement shall be true and correct at and as of the Closing Date in all
material respects, without giving effect to any qualifications thereof based
upon Seller’s knowledge, as though such representations and warranties were made
at and as of the Closing Date.
4.2    Failure of Conditions. Upon the failure of the conditions precedent set
forth in Section 4.1.1 Seller shall be in default of this Agreement and Buyer
shall be entitled to the remedies set forth in Section 8.2 of this Agreement. In
the event of a failure of the condition precedent set forth in Section 4.1.2
then this Agreement shall terminate, and the Earnest Money Deposit shall be
returned to Buyer and the rights and obligations of Buyer and Seller shall
terminate except as expressly set forth in this Agreement. In the event of a
failure of the condition precedent set forth in Section 4.1.3, the provisions of
Section 2.11 shall control. In the event of a failure of the conditions
precedent set forth in Section 4.1.4, the provisions of Article 3 shall control.
ARTICLE 5
CONDITIONS OF SELLER’S OBLIGATIONS
5.1    Conditions. Seller’s obligation to consummate the transaction
contemplated by this Agreement shall be subject to the satisfaction or
performance of the following terms and conditions, any one or more of which may
be waived by Seller in its sole discretion, in whole in part, on or as of the
Closing Date as such may be extended in accordance herewith:
5.1.1    Buyer shall have kept, observed, performed, satisfied and complied with
all terms, covenants, conditions, agreements, requirements, restrictions and
provisions required by this Agreement to be kept, observed, performed, satisfied
or complied with by Buyer before, on or as of the Closing Date, in all material
respects;
5.1.2    All of the representations and warranties of Buyer set forth in this
Agreement shall be true and correct at and as of the Closing Date in all
material respects as though such representations and warranties were made at and
as of the Closing Date; and
5.1.3    Seller shall have obtained the Shareholder Consent on or before the
Consent Deadline.


24



--------------------------------------------------------------------------------




5.2    Failure of Conditions. Upon the failure of the conditions precedent set
forth in Section 5.1.1 or 5.1.2, Buyer shall be in default of this Agreement and
Seller shall be entitled to the remedies set forth in Section 8.1 of this
Agreement. In the event of a failure of the condition precedent set forth in
Section 5.1.3, the provisions of Section 2.11 shall control.
ARTICLE 6
BROKERAGE COMMISSION
6.1    Seller hereby represents and warrants to Buyer that Seller has not dealt
with any party that may be entitled to a finder’s fee or commission in
connection with the transaction contemplated by this Agreement other than
Holliday Fenoglio Fowler, L.P. ("Broker"). Subject to the occurrence of the
Closing, Seller shall pay Broker a fee in connection with the transaction
contemplated in this Agreement pursuant to the terms of a separate agreement
between Broker and Seller. Seller hereby agrees to indemnify, defend and hold
harmless Buyer from and against any liability, damages, attorney’s fees, court
costs and expenses from causes of action, suits, claims, demands and judgments
of any nature whatsoever arising out of, or in any way connected with, Seller’s
dealings with Broker, other real estate brokers or other parties pertaining to
this transaction claiming a finder's fee or commission other than Broker.
6.2    Buyer hereby represents and warrants to Seller that Buyer has not dealt
with any party that may be entitled to a finder’s fee or commission in
connection with the transaction contemplated by this Agreement other than
Broker. Buyer hereby agrees to indemnify, defend and hold harmless Seller from
and against any liability, damages, attorney’s fees, court costs and expenses
from causes of action, suits, claims, demands and judgments of any nature
whatsoever arising out of, or in any way connected with, Buyer’s dealings with
other real estate brokers or other parties pertaining to this transaction
claiming a finder's fee or commission other than Broker.
6.3    Notwithstanding any provision of this Agreement to the contrary, the
representations, warranties and agreements set forth in this Article 6 shall
expressly survive Closing or the termination of this Agreement for a period of
four (4) years.
ARTICLE 7
GENERAL PROVISIONS
7.1    Notice. All written notices and demands of any kind which either party
may be required or may desire to serve upon the other party in connection with
this Agreement may be (a) personally served, (b) served by registered or
certified mail (postage pre-paid), (c) sent by facsimile or electronic mail
transmission (provided that the original notice or demand is delivered by next
day overnight delivery service), or (d) sent by next day overnight delivery
service. Any such notice or demand shall be addressed to the parties as listed
in this Section 7.1. Service of any such notice or demand shall be deemed
complete upon receipt in the event of personal service, on the third business
day after deposit in the U.S. mail if sent via registered or certified mail,
upon transmission without notation of error in the event sent via facsimile or
electronic mail transmission, and on the next business day if sent via an
overnight delivery


25



--------------------------------------------------------------------------------




service with a delivery confirmation, if sent to each party at the address set
forth below with the required proper postage:
TO BUYER:
c/o Elite Street Capital, LLC

Attn: Yehonatan Sade
2000 Bering Drive, Suite 101
Houston, Texas 77057
Phone No.: (832) 767-0974
Email: yoni@elitestreetcapital.com
Telecopy: (832) 767-0547
And with a copy to:
Anita Suson, General Counsel

Elite Street Capital, LLC
2000 Bering Drive, Suite 101
Houston, Texas 77057
Phone: 832 834-4902
Email: anita.suson@elitestreetcapital.com
Telecopy: (832) 767-0547
TO SELLER:
KBS Legacy Partners Dakota Hill LLC

c/o Legacy Partners, Inc.
4000 E. 3rd Avenue, Sixth Floor
Foster City, CA 94404
Attn: Guy K. Hays
Telephone: (650) 571-2250
Facsimile: (650) 571-2253
E-mail: hays@legacypartners.com


With a copy to:
Schultz & Wright, LLP

545 Middlefield Road, Suite 160
Menlo Park, CA 94025
Attn: Anne Keeler Wright, Esq.
Telephone: (650) 462-0900
Facsimile: (650) 462-0998
E-mail: wright@swllp.com




TO ESCROW AGENT:
Fidelity National Title Insurance Company

600 University Street, Suite 2710
Seattle, WA  98101
Attn: Kim Belcher
Telephone: (206) 628-2833
Facsimile: (877) 295-8019
E-Mail: kim.belcher@fnf.com
Any party, by written notice to the others in the manner herein provided, may
designate an


26



--------------------------------------------------------------------------------




address different from that set forth above. Notices required pursuant to the
terms of this Agreement shall be delivered prior to 5 p.m. (Pacific Time) on the
date such notice is due. Any notice which is received or deemed received on a
weekend or holiday shall be deemed to have been received on the first business
day thereafter. Notices delivered by counsel for a party on behalf of such party
shall be deemed delivered by such party.
7.2    Headings/Exhibits. The titles and headings of the various Articles and
Sections hereof are intended solely for means of reference and are not intended
for any purpose whatsoever to modify, explain or place any construction on any
of the provisions of this Agreement. All Exhibits attached to this Agreement are
incorporated by reference into this Agreement.
7.3    Severability. If any of the provisions of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement by the application of
such provision or provisions to persons or circumstances other than those as to
whom or which it is held invalid or unenforceable shall not be affected thereby,
and every provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
7.4    Attorneys’ Fees. In the event of any controversy, claim, dispute,
mediation, arbitration, or litigation between the parties hereto to enforce or
interpret any of the provisions of this Agreement or any right of either party
hereto, the non-prevailing party to such controversy, claim, dispute, mediation,
arbitration or litigation agrees to pay to the prevailing party all costs and
expenses, including reasonable attorneys’ fees and costs, court or dispute
resolution costs, arbitrator’s, mediator’s, consultant’s and expert witness’
fees and costs incurred by the prevailing party, including, without limitation,
fees incurred during trial or resolution of any action or dispute and any fees
incurred as a result of an appeal from a judgment entered in any such matter. A
prevailing party shall include without limitation (a) a party who dismisses an
action in exchange for sums due, (b) the party who receives performance from the
other party of an alleged breach of covenant or a desired remedy where such
performance is substantially equal to the relief sought in an action, or (c) the
party determined to be the prevailing party by a court of law. The terms of this
Section 7.4 shall survive the Closing or termination of this Agreement for a
period of four (4) years.
7.5    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may not be
modified, amended or otherwise changed in any manner except by a written
instrument executed by the parties hereto.
7.6    Governing Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
REAL PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE
LAWS OF SUCH STATE. SELLER AND BUYER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND


27



--------------------------------------------------------------------------------




DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED. BUYER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
7.6 SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
FOR A PERIOD OF FOUR (4) YEARS.
7.7    Successors and Assigns. This Agreement and all the covenants, terms and
provisions contained herein shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
7.8    Assignment. Buyer shall not have the right to assign or transfer this
Agreement or the rights herein to any third party other than to an entity which
is owned by or under common direct or indirect management control with Buyer
without the prior written consent of Seller, which consent may be withheld in
Seller’s sole and absolute discretion. In the event of such an assignment, the
term Buyer as used in this Agreement shall include Buyer's permitted assignee;
and Buyer and Buyer's permitted assignee shall execute and deliver to Seller,
not less than five (5) business days prior to the Closing Date, a document,
reasonably satisfactory to Seller, pursuant to which Buyer assigns its rights
and obligations hereunder, such assignee accepts and assumes such obligations,
and the Buyer initially named herein is not released from any obligation
hereunder.
7.9    Time of Essence. Time is of the essence of every provision herein
contained.
7.10    Performance Due on Non-Business Day. If the time period for the
performance of any act called for under this Agreement expires on a Saturday,
Sunday, or any other day in which banking institutions in the State of Texas are
authorized or obligated by law or executive order to close (a "Holiday"), the
act in question may be performed on the next succeeding day that is not a
Saturday, Sunday or Holiday.
7.11    Delivery of Possession. Possession of the Property shall be delivered to
Buyer at the completion of the Closing subject only to the existing Leases and
the Permitted Exceptions.
7.12    Construction. The parties acknowledge that, with respect to the
transactions contemplated herein, (a) each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments or
exhibits thereto; (b) neither party has received from the other any accounting,
tax, legal or other advice; and (c) each party has relied solely upon the advice
of its own accounting, tax, legal and other advisors.
7.13    Counterparts. This Agreement may be executed in one or more
counterparts. All such separate counterparts together shall constitute one and
the same instrument.
7.14    No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded except in the event the
sale of the Property fails to occur on the Closing Date due to Seller’s default
hereunder and Buyer is pursuing specific performance against Seller pursuant to
and in accordance with the terms of Section 8.2 hereof (in which case a lis
pendens relating to such specific performance action may be filed).


28



--------------------------------------------------------------------------------




Buyer shall indemnify Seller against all costs, expenses and damages, including,
without limitation, reasonable attorneys’ fees and disbursements, incurred by
Seller by reason of the recording or filing by or on behalf of Buyer of any
notice of pendency or other instrument not specifically permitted hereunder.
7.15    Confidentiality. Buyer acknowledges and agrees that any information
heretofore or hereafter furnished to Buyer with respect to the Property, in the
Property Materials or otherwise, has been and will be so furnished on the
condition that Buyer maintain the confidentiality thereof until Closing, subject
to the terms and conditions hereof. Buyer further acknowledges and agrees that
the information obtained by Buyer pursuant to its Physical Inspections and Other
Investigations of the Property were intended to be kept in confidence.
Accordingly, Buyer shall hold, and shall cause its directors, officers,
shareholders, agents, managers, members, prospective investors, potential
lenders, employees, consultants and other personnel and representatives to hold,
in strict confidence, and not disclose to any other person without the prior
written consent of Seller until the Closing shall have been consummated, a)
information regarding the existence of this Agreement or the terms hereof and b)
the information concerning the Property delivered to or for the benefit of
Buyer, or otherwise obtained by Buyer pursuant to the Physical Inspections and
Other Investigations of the Property or otherwise, whether by agents, managers.
Members, consultants, employees or representatives of Buyer or by Seller or any
of Seller’s agents, representatives or employees. In the event this Agreement is
terminated or the Closing does not occur for any reason whatsoever, Buyer shall
promptly use good faith efforts to return to Seller all of the Property
Materials provided to Buyer without retaining any copy thereof or extracting any
information therefrom. Notwithstanding anything to the contrary hereinabove set
forth, Buyer may disclose such information using reasonable discretion to its
principals, officers, employees, contractors, consultants, attorneys,
accountants, prospective lenders and investors, and if and as required in order
to comply with applicable municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations or subpoena or other court order. The
provisions of this Section 7.15 shall survive any termination of this Agreement
for a period of two (2) years.
7.16    Limited Liability. Buyer, on behalf of itself and its trustees,
officers, managers, members, employees and shareholders, hereby agrees that in
no event or circumstance shall any of the Released Parties (other than Seller)
have any personal liability hereunder and that any recourse Buyer shall have
against the Released Parties (other than Seller) shall be limited to their
interest in the Property. The terms of this Section 7.16 shall survive the
Closing or earlier termination of this Agreement indefinitely.
7.17    Exchange. Seller and Buyer (the “Cooperating Party”) each agree to
cooperate with the other (“Requesting Party”) and any escrow holder or exchange
facilitator selected by the Requesting Party in effecting a qualifying exchange
or exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended
(the "Code") undertaken by the Requesting Party with respect to the Property,
either through assignment of this Agreement by the Requesting Party to a
qualified intermediary or through other means determined by the Requesting
Party, and the Cooperating Party shall execute such documents as may be
reasonably requested by the Requesting Party provided that such documents shall
not increase the Cooperating Party’s obligations over those otherwise contained
in this Agreement. The Cooperating Party makes no


29



--------------------------------------------------------------------------------




representation to the Requesting Party regarding qualification of the Requesting
Party’s exchange under Section 1031 of the Code and shall not be liable to the
Requesting Party in any manner whatsoever if the exchange completed by the
Requesting Party in accordance with this Section 7.17 should not qualify for any
reason under Section 1031 of the Code. The Requesting Party hereby agrees to
indemnify the Cooperating Party against all costs, expenses and liabilities
incurred by the Cooperating Party in connection with any such exchange, to the
extent the same would not have been incurred by the Cooperating Party in the
absence of such exchange. Notwithstanding anything in this Section 7.17 to the
contrary, it is a condition precedent to the Cooperating Party’s obligation to
cooperate with the Requesting Party in any exchange that: (i) no material change
to the terms of this Agreement results therefrom, (ii) the Cooperating Party
shall not be required to acquire or hold title to any real property for the
purpose of consummating the exchange, and (iii) consummation or accomplishment
of such an exchange shall not be a condition precedent or a condition subsequent
to the Requesting Party’s obligations under this Agreement and shall not delay
the Closing.
7.18    WAIVER OF CONSUMER RIGHTS. BUYER HEREBY WAIVES ALL OF ITS RIGHTS UNDER
THE TEXAS DECEPTIVE TRADE PRACTICES – CONSUMER PROTECTION ACT, SECTION 17.41 ET.
SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL
RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF BUYER’S OWN
SELECTION, BUYER VOLUNTARILY CONSENTS TO THIS WAIVER
7.19    Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement (but without expanding the obligations or liability of either
party hereunder in any material manner). Without limiting the generality of the
foregoing, Buyer shall, if requested by Seller, execute acknowledgments of
receipt with respect to any materials delivered by Seller to Buyer with respect
to the Property. The provisions of this Section 7.19 shall survive Closing for a
period of one (1) year.
7.20    Cooperation in Transition of Management. Seller agrees to reasonably
cooperate, and shall make commercially reasonable efforts to cause Seller’s
property management company to cause its employees to reasonably cooperate, with
representatives of the Buyer and its property management company to ensure a
smooth transition of the management of the Property. After Seller has notified
Buyer that Seller has obtained the Shareholder Consent, Seller agrees that Buyer
or its property management company may interview and start making employment
offers to the on-site employees of Seller and Seller’s property management
company. This cooperation will include providing Buyer’s property management
company with access to historical data for electronic systems such as Yardi used
at the Property and assistance with transferring utilities and Service Contracts
to Buyer. In connection therewith, Seller will make commercially reasonable
efforts to cause its property management company to designate one or more
employees to remain available as Buyer’s contact to assist in the transition,
provide information and answer questions during all normal


30



--------------------------------------------------------------------------------




business hours for a period of three (3) weeks after the Closing Date.
7.21    JURY WAIVER. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY SELLER OR
BUYER UNDER OR WITH RESPECT TO THIS AGREEMENT, EACH OF SELLER AND BUYER WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY.


ARTICLE 8
REMEDIES
8.1    BUYER’S DEFAULT. IN THE EVENT BUYER FAILS, WITHOUT LEGAL EXCUSE, TO
COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THE MATERIAL TERMS OF THIS
AGREEMENT, ALL AMOUNTS OF EARNEST MONEY PREVIOUSLY DEPOSITED WITH ESCROW AGENT
BY BUYER SHALL BE FORFEITED TO SELLER AS THE SOLE AND EXCLUSIVE REMEDY AVAILABLE
TO SELLER FOR SUCH FAILURE. SELLER SHALL HAVE NO OTHER REMEDY IN THE EVENT OF
BUYER'S BREACH OF THIS AGREEMENT PRIOR TO THE CLOSING AND SELLER HEREBY WAIVES
ANY RIGHTS IT MAY OTHERWISE HAVE TO SEEK OTHER REMEDIES. THE PARTIES HAVE
DISCUSSED AND NEGOTIATED IN GOOD FAITH UPON THE QUESTION OF DAMAGES TO BE
SUFFERED BY SELLER IN THE EVENT SELLER IS IN COMPLIANCE WITH ITS OBLIGATIONS
UNDER THIS AGREEMENT AND BUYER FAILS TO PURCHASE THE PROPERTY DUE TO BUYER'S
BREACH OF THIS AGREEMENT. BOTH PARTIES ACKNOWLEDGE AND AGREE THAT DAMAGES SELLER
SHALL SUSTAIN AS A RESULT OF SUCH A BREACH WILL BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN. THE PARTIES HEREBY AGREE THAT LIQUIDATED DAMAGES IN
THE AMOUNT OF THE BUYER'S EARNEST MONEY DEPOSIT ARE AND WILL BE REASONABLE,
PROVIDED, HOWEVER, THAT IN THE EVENT OF A BREACH OF THIS AGREEMENT BY BUYER
AFTER THE CLOSING DELIVERY DATE AND BEFORE THE CLOSING, IN ADDITION TO THE
EARNEST MONEY DEPOSIT, BUYER SHALL ALSO PAY SELLER AN AMOUNT EQUAL TO THE THIRD
PARTY OUT OF POCKET COSTS INCURRED BY SELLER IN CONNECTION WITH THE DEFEASANCE
OF SELLER’S CURRENT LOAN UP TO A MAXIMUM AGGREGATE AMOUNT OF ONE HUNDRED
TWENTY-FIVE THOUSAND DOLLARS ($125,000.00) AND SUCH AMOUNT TOGETHER WITH THE
EARNEST MONEY DEPOSIT SHALL BE A REASONABLE AMOUNT OF LIQUIDATED DAMAGES, AND
SELLER SHALL BE ENTITLED TO AND SHALL RECEIVE SUCH LIQUIDATED DAMAGES WITHOUT
ADDITIONAL INSTRUCTIONS TO ESCROW AGENT, AND BUYER SHALL HAVE NO ADDITIONAL
LIABILITY WHATSOEVER. THIS SUM SHALL BE PAID AND RECEIVED AS LIQUIDATED DAMAGES
AND NOT AS A PENALTY. THE PARTIES HERETO AGREE THAT THE SUM STATED AS LIQUIDATED
DAMAGES SHALL BE IN LIEU OF ANY OTHER RELIEF TO WHICH SELLER


31



--------------------------------------------------------------------------------




MIGHT BE ENTITLED BY VIRTUE OF BUYER'S FAILURE TO PURCHASE THE PROPERTY AS
PROVIDED IN THE FIRST SENTENCE OF THIS SECTION 8.1 AND SHALL BE SELLER'S SOLE
AND EXCLUSIVE REMEDY THEREFOR. NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF
THIS SECTION 8.1 SHALL NOT APPLY TO ANY INDEMNITY OR ATTORNEYS' FEE PROVISIONS
UNDER THIS AGREEMENT.
Buyer's Initials /s/ DW                Seller's Initials /s/GKH
8.2    SELLER’S DEFAULT. THE PARTIES HAVE DISCUSSED AND NEGOTIATED IN GOOD FAITH
UPON THE QUESTION OF DAMAGES TO BE SUFFERED BY BUYER IN THE EVENT THAT SELLER,
WITHOUT LEGAL EXCUSE, BREACHES THIS AGREEMENT AND FAILS TO SELL THE PROPERTY TO
BUYER IN ACCORDANCE WITH THE TERMS HEREOF. BOTH PARTIES ACKNOWLEDGE AND AGREE
THAT DAMAGES BUYER WOULD SUSTAIN AS A RESULT OF SUCH A BREACH WILL BE EXTREMELY
DIFFICULT AND IMPRACTICAL TO ASCERTAIN. ACCORDINGLY, THE PARTIES HEREBY AGREE
THAT BUYER’S SOLE AND EXCLUSIVE REMEDY IN SUCH CASE SHALL BE TO EITHER:
(I) COMMENCE AN ACTION FOR SPECIFIC PERFORMANCE UNDER THIS AGREEMENT, BUT NOT
FOR DAMAGES OF ANY KIND, AND RECOVER ITS ATTORNEYS FEES INCURRED IN CONNECTION
THEREWITH PURSUANT TO SECTION 7.4 HEREOF; PROVIDED, HOWEVER, IF SUCH DEFAULT IS
A RESULT OF AN INTENTIONAL ACT OR WILLFUL MISCONDUCT OF SELLER WHICH RENDERS THE
REMEDY OF SPECIFIC PERFORMANCE UNAVAILABLE, BUYER MAY, IN ADDITION TO THE REMEDY
SET FORTH IN (II) BELOW, SEEK DAMAGES FROM SELLER IN THE AMOUNT OF BUYER’S OUT
OF POCKET EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT AND THE OTHER PURCHASE AGREEMENTS UP TO A MAXIMUM AGGREGATE
AMOUNT OF $300,000, OR (II) TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF THE
EARNEST MONEY DEPOSIT, PLUS ANY INTEREST THEREON, LESS THE INDEPENDENT
CONSIDERATION. BUYER SHALL HAVE NO OTHER REMEDY IN THE EVENT OF SELLER’S BREACH
OF THIS AGREEMENT PRIOR TO THE CLOSING AND BUYER HEREBY WAIVES ANY RIGHTS IT MAY
OTHERWISE HAVE TO SEEK OTHER REMEDIES. AS A CONDITION PRECEDENT TO BUYER
EXERCISING ANY RIGHT IT MAY HAVE TO BRING AN ACTION FOR SPECIFIC PERFORMANCE
HEREUNDER, BUYER MUST COMMENCE SUCH AN ACTION WITHIN NINETY (90) DAYS AFTER THE
OCCURRENCE OF SELLER’S DEFAULT. BUYER AGREES THAT ITS FAILURE TO TIMELY COMMENCE
SUCH AN ACTION FOR SPECIFIC PERFORMANCE WITHIN SUCH NINETY (90) DAY PERIOD SHALL
BE DEEMED A WAIVER BY IT OF ITS RIGHT TO COMMENCE AN ACTION FOR SPECIFIC
PERFORMANCE. NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS SECTION 8.2
SHALL NOT APPLY TO ANY INDEMNITY, ATTORNEYS' FEE OR REIMBURSEMENT OF BUYER’S
COSTS PURSUANT TO


32



--------------------------------------------------------------------------------




SECTION 2.11 HEREOF PROVISIONS UNDER THIS AGREEMENT.
Buyer's Initials /s/ DW                        Seller's Initials /s/ GKH
8.3 Simultaneous Closings, Cross Terminations and Cross Defaults. On the
Effective Date, i) Buyer and KBS Legacy Partners Crystal LLC, a Delaware limited
liability company, have entered into an Agreement for Purchase and Sale
regarding the Crystal Park at Waterford Apartments located in Frederick,
Maryland (the “Crystal Purchase Agreement”), ii) Buyer and KBS Legacy Partners
Pikesville LLC, a Delaware limited liability company, have entered into an
Agreement for Purchase and Sale regarding The Residence at Waterstone Apartments
located in Pikesville, Maryland (the “Waterstone Purchase Agreement”), and iii)
Buyer and KBS Legacy Partners Lofts LLC, a Delaware limited liability company,
have entered into an Agreement for Purchase and Sale regarding the Lofts at the
Highlands Apartments (the “Lofts Project”) located in St. Louis, Missouri (the
“Lofts Purchase Agreement”, and collectively with the Crystal Purchase Agreement
and the Waterstone Purchase Agreement, the “Other Purchase Agreements”).
Notwithstanding anything to the contrary contained herein, Seller and Buyer
agree that, unless Seller elects to waive such condition, the Closing under this
Agreement is conditioned upon the simultaneous or near simultaneous closing of
the transaction contemplated in the Crystal Purchase Agreement. The parties
stipulate and agree to the following, provided that Seller may, in its sole
discretion, elect to waive the terms of this Section 8.3 and proceed to Closing
notwithstanding a termination of any of the Other Purchase Agreements or a
default by Buyer under any of the Other Purchase Agreements:


i) A termination of any of the Other Purchase Agreements for any reason prior to
the Closing shall constitute a termination of this Agreement. In the event the
Buyer is entitled to a return of any portion of the earnest money deposit under
the Other Purchase Agreements as a result of the termination, Buyer shall
receive a return of the Earnest Money Deposit less the Independent
Consideration; and


ii) A default by Buyer under this Agreement shall constitute a default of the
same type and manner by Buyer under any of the Other Purchase Agreements which
have not closed as of the date of such default. A default by Buyer under any of
the Other Purchase Agreements prior to the Closing hereunder shall constitute a
default by Buyer of the same type and manner under this Agreement.
 




33



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
SELLER:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership,

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT, Inc.,

a Maryland corporation, its sole general
partner




By: /s/ Guy K. Hays
Name: Guy K. Hays
Title: Executive Vice President




BUYER:


RREF III-P ELITE VENTURE, LLC, a Delaware limited liability company


By: Elite Street Capital, LLC, a Texas limited liability
company, its Administrative Member
By: /s/ David Whitby
David Whitby,
its Chief Investment Officer








34
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------






The undersigned joins in the execution of this Agreement in order to acknowledge
its agreement to act as Escrow Agent under the terms of this Agreement.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY






By:
/s/ John W. Jones

Name:
John W. Jones

Title:
Senior Vice President







35
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------







EXHIBIT LIST
A    -    Legal Description of Real Property
B    -    List of Existing Personal Property
C    -    Form of Deed
D    -    Form of Bill of Sale and Assignment
E    -    Form of Assignment and Assumption of Leases
F    -    Form of Assignment and Assumption of Contracts
G    -    Form of Notice to Tenants
H    -    Form of FIRPTA Affidavit
I    -    Form of Water District Notice
J    -    Form of Assignment of Covenants and Restrictions
K    -    List of Service Contracts
L    -    Rent Roll








--------------------------------------------------------------------------------






EXHIBIT "A"


LEGAL DESCRIPTION OF REAL PROPERTY
That certain land situated in the City of Irving, County of Dallas, State of
Texas, described as follows:
All of Lot 2R, Block A of JEFFERSON AT VALLEY RANCH SUBDIVISION, REVISED, an
addition to the City of Irving, Dallas County, Texas, according to the Plat
thereof recorded in Volume 99215, Page 489, Deed Records, Dallas County, Texas.








A-1





--------------------------------------------------------------------------------






EXHIBIT "B"
LIST OF EXISTING PERSONAL PROPERTY
No. of Items


Description
 
Front Pool
16
Chaise Lounge Chairs
16
Chairs
4
Tables
2
Table Umbrellas
8
Bar chairs
2
Bar top table
 
Back Pool
10
Chaise Lounge Chairs
8
Chairs
2
Tables
 
 
 
Office Golf Cars
1
Battery powered - Model - Clubcar #647469
1
Gas powered - Model - Yamaha #JVO-203262
 
Maintenance Golf Cars
1
Gas powered - Model - Yamaha #JVO-203262
1
Gas powered - Model - Yamaha #JN6-405368
1
Gas powered - Model - EZCO #2470025
 
Maintenance Shop
1
Lightning Air-Ozone Machine
1
Carpet Blowers
2
HVAC gauges
1
PROSET Refrigerant Recovery Machine
1
Vacuum pump





B-1



--------------------------------------------------------------------------------






1
Nitrogen Dry Bottle
1
Recovery Cylinder
1
Advantage Portable Oxygen/Acetylene
1
Cutting torch
1
HDX 2 gallon S/M Air Compressor
1
Namco Mildew Prevention Machine
2
Paint Sprayer #BA108251
1
Echo Blower PB403T
3
Shovels
1
Push Broom
1
Table Saw
2
Carpet Rakes
1
20 ft Aluminum Extension Ladder
1
35 ft Aluminum Extension Ladder
1
6 ft Aluminum Ladder
1
4 ft Fiberglass Ladder
2
2 ft Ladder
1
Flammable Storage Cabinet
1
Tile Cutting Machine
1
Pro Drain Snake-General Wire
1
Hand Held Drain Cleaner
1
6 ft Toilet Auger
2
Truck Dolly
1
Wheel Barrel
1
Namco Blower Fan
1
8 ft Trailer
1
Small refrigerator - maintenance use
1
Portable A/C units
2
Vacuum cleaners-regular and Hepa
1
Stair Cat-Stair Climber/Stair Truck
 
Property Owned Washer/Dryers
14
Whirlpool Washers
15
Whirlpool Dryers
27
Washers/Dryers leased by residents
 
 
 
 







B-2



--------------------------------------------------------------------------------





 
 
 
Property Owned Appliances
507
Refrigerators
504
Stoves
505
Dishwashers
505
Microwaves
 
Manager's Office
1
Desk
1
Credenza
2
Brown guest chairs
1
Black desk chair
1
NEC Telephone
1
Lamp
1
Dell Computer w/Dell CPU & Keyboard
1
Samsung Color Printer CLP-775ND
2
Wall Pictures
 
Assistant Manager's Office
1
Desk
1
Credenza
2
Brown guest chairs
1
Lamp
1
Black desk chair
1
Dell Computer w/Dell CPU & Key Board
1
Brother HL-5470 Printer
1
Dell Computer w/Dell CPU (Used for Gate Remotes/Outside Call Box)
4
Wall Pictures
1
Paper Shredder
1
NEC Telephone
1
4 drawer file cabinet
1
Wall Mounted Safe serial #BC200409
 
Leasing Office
4
Desks
4
Credenza
4
Black desk chair
4
Lamp
4
NEC Telephones





B-3



--------------------------------------------------------------------------------





4
Dell Computers/CPUs/Keyboards
3
Brother Printers 720T
8
Gray Guest Chairs
20
Wall pictures/Mirrors
 
Business Center
2
Dell Computers w/CPUs & Keyboards
2
Black chairs
3
Wall art
2
Lamps
2
Brother Printer
2
Large wall art - (Hallway to business center)
2
Wall art (fitness center area)
 
Resource Room
1
Savin Copier (leased)
1
Desk
1
Desk Chair
1
Round Table
4
Chairs
3
Key Blank Machine
1
Key Machine
1
Dell Computer w/CPU, Printer & Keyboard
4
4-Drawer Filing Cabinets (containing resident lease files)
1
NEC Cordless phone
 
Media Room
1
1 Billiard Table
1
Foosball Table
4
grey lounging chairs
2
bar top tables
4
bar chairs
15
Misc. wall art
1
sound system with 1 receiver, power expansion, energy filter, blue ray cd player
1
Epson projector
 
Great Room/Kitchen
1
65 inch flat screen (above fireplace)
1
8ft brown couch





B-4



--------------------------------------------------------------------------------





2
Side chairs
1
Coffee Table
1
End Table
1
Lamp
2
Bar top tables
8
Bar chairs
1
Area rug (multi-color)
10
Misc decorative vases (various sizes, shapes)
7
Wall art
1
LaserJet P2015 printer
1
Dell CPU
1
Monitor
1
Keyboard
 
Fitness Room
1
Free standing weight stand w/weights
2
weight benches
2
treadmills
1
Eliptical machine
1
stair master
1
lifecycle
1
leg curl
1
multi-press
1
50 inch flat screen
3
medicine fitness balls (sm, med, lrg)











B-5



--------------------------------------------------------------------------------






EXHIBIT "C"
[FORM OF DEED]
SPECIAL WARRANTY DEED
After recording, please return to:
_________________________

_________________________

_________________________

Attention: ________________

--------------------------------------------------------------------------------

SPECIAL WARRANTY DEED




NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.


THE STATE OF TEXAS
)

) KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF DALLAS
)





THAT THE UNDERSIGNED, KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited
liability company (hereinafter referred to as “Grantor”), for and in
consideration of the sum of TEN DOLLARS ($10.00) cash, and other good and
valuable consideration to it in hand paid by ELITE STREET CAPITAL VALLEY RANCH
DE, LP, a Delaware limited liability company (herein referred to as “Grantee”),
whose mailing address is 2000 Bering Drive, Suite 101, Houston, Texas 77057 ,
the receipt and sufficiency of which consideration is hereby fully acknowledged
and confessed, and upon and subject to the exceptions, liens, encumbrances,
terms and provisions hereinafter set forth and described, has GRANTED,
BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT, BARGAIN,
SELL and CONVEY, unto Grantee all of the real property situated in Dallas
County, Texas, described on Exhibit A attached hereto and made a part hereof for
all purposes (hereinafter referred to as the “Land”), together with all and
singular the adjacent streets, alleys, rights-of-way, rights, benefits,
licenses, interests, privileges, easements, tenements, hereditaments, mineral
and water rights, plants, shrubs and trees located thereon and appurtenances on
the Land or in anywise appertaining thereto, and the improvements, structures
and fixtures located upon the Land (the foregoing, together with the Land, being
hereinafter referred to as the “Property”).


C-1





--------------------------------------------------------------------------------





This conveyance is made and accepted subject to the “Permitted Exceptions”
(i.e., real property taxes and assessments, unrecorded leases, all matters of
record and all matters that would be reflected on an accurate survey as of the
date hereof) as set forth on Exhibit B.
TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors, to WARRANT AND FOREVER DEFEND all and
singular the Property unto Grantee, its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same, or any part thereof,
by, through or under Grantor, but not otherwise.
Current ad valorem taxes on said Property having been prorated, the payment
thereof is assumed by Grantee.
IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the _______ day of ___________, 20__.




KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a Delaware

limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT, Inc., a

Maryland corporation, its sole general partner




By: ______________________________
Name: ________________________
Title: _________________________




[Notary and Seal]


EXHIBITS:


Exhibit A – Property Description
Exhibit B – Permitted Exceptions








C-2





--------------------------------------------------------------------------------







EXHIBIT “A”
Legal Description


All of Lot 2R, Block A of JEFFERSON AT VALLEY RANCH SUBDIVISION, REVISED, an
addition to the City of Irving, Dallas County, Texas, according to the Plat
thereof recorded in Volume 99215, Page 489, Deed Records, Dallas County, Texas.






C-3





--------------------------------------------------------------------------------





EXHIBIT “B”
Permitted Exceptions










C-4





--------------------------------------------------------------------------------






EXHIBIT “D”
BILL OF SALE AND ASSIGNMENT
For valuable consideration, receipt of which is hereby acknowledged, KBS LEGACY
PARTNERS DAKOTA HILL LLC, a Delaware limited liability company ("Seller"),
sells, conveys, and assigns to ELITE STREET CAPITAL VALLEY RANCH DE, LP, a
Delaware limited liability company ("Buyer"), with no representation or warranty
of any kind or nature whatsoever, and at no cost, expense or liability to
Seller, all of Seller’s right, title and interest in and to the following:
1)    All improvements and fixtures presently located on the improved real
property located at 7902 N. MacArthur Blvd., Irving, Texas 75063, as more
particularly described on Exhibit "A" attached hereto (the "Real Property"), 504
apartment units, plus amenities, all other buildings and structures presently
located on the Real Property, all apparatus, equipment, goods, inventory,
machinery, fittings, furniture, furnishings and appliances used in connection
with the operation or occupancy thereof, such as heating and air conditioning
and mechanical systems and facilities used to provide any utility or fire safety
services, parking services, refrigeration, ventilation, trash disposal,
recreation or other services thereto (collectively, the "Improvements");
2)    The personal property more particularly described on Exhibit "B" attached
hereto [ update to Closing Date] (collectively, the "Personal Property"); and
3)    To the extent such is assignable, all rights, warranties, guaranties,
utility contracts, permits and approvals (governmental or otherwise),
certificates of occupancy, intangible personal property owned and used by Seller
in connection with the Property, including all freely assignable telephone
numbers, and rights to use marketing artwork (including photographs) associated
with the Improvements, surveys, plans, specifications, drawings, renderings and
trade names (other than the names KBS Legacy Partners Dakota Hill LLC, Legacy at
Valley Ranch, Legacy Partners Residential, Inc., Legacy Partners, LLC, Legacy
Partners, Inc. or derivatives thereof containing the word "Legacy", KBS Legacy
Partners Properties LLC, KBS Legacy Partners Limited Partnership, and KBS Legacy
Partners Apartment REIT) used in connection with the or primarily related to the
Real Property or the Improvements (collectively, the "Intangible Property").
Buyer hereby acknowledges and agrees that Seller may continue to use images and
photographs of the Real Property and the Improvements to the extent such are in
the possession of Seller or its affiliates prior to the date of this Bill of
Sale and Assignment. The Improvements, the Personal Property and the Intangible
Property are collectively referred to herein as the "Assets".
Seller agrees that Seller will, at the written request of Buyer, from time to
time, execute and deliver to Buyer, at no cost or expense to Seller, all other
and further instruments necessary to vest in Buyer any of Seller’s right, title
and interest in or to any of the Assets.
This Bill of Sale and Assignment has been executed and delivered in connection
with that certain Agreement for Purchase and Sale dated as of August __, 2017,
by and between Seller and Buyer, as successor in interest by assignment from
RREF III-P ELITE VENTURE, LLC, a Delaware


D-1





--------------------------------------------------------------------------------





limited liability company (as amended and assigned, the "Purchase Agreement").
This Bill of Sale and Assignment shall be effective upon the occurrence of the
Closing as such term is defined in the Purchase Agreement.
IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
the ____ day of ____________, 20__.
SELLER:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner




By: ______________________________
Name: ________________________
Title: _________________________
















D-2





--------------------------------------------------------------------------------






EXHIBIT "E"
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this "Assignment") is made and entered
into as of this ____ day of _______, 20__, by and between KBS LEGACY PARTNERS
DAKOTA HILL LLC, a Delaware limited liability company ("Assignor"), and ELITE
STREET CAPITAL VALLEY RANCH DE, LP, a Delaware limited liability company
("Assignee"), with reference to the following:
RECITALS:
WHEREAS, Assignor is the landlord under the leases described on Exhibit "A"
attached hereto (the "Leases") which relate to portions of the real property
commonly known as the Legacy at Valley Ranch Apartments located at 7902 N.
MacArthur Blvd., Irving, Texas 75063, as more particularly described on
Exhibit "B" attached hereto (the "Property"); and
WHEREAS, pursuant to that certain Agreement for Purchase and Sale between
Assignor and Assignee, as successor in interest by assignment from RREF III-P
ELITE VENTURE, LLC, a Delaware limited liability company, dated as of
__________, 2017 (as amended and assigned, the "Purchase Agreement"), Assignor
has agreed to assign and Assignee has agreed to assume, without representation
or warranty of any kind or nature whatsoever, express or implied, except as
expressly contained in the Purchase Agreement, and at no additional cost or
expense to Assignor, the Leases. Assignee has further agreed to assume the
liability for the Security Deposits (defined in paragraph 2 below).
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:
1.    This Assignment shall be effective for all purposes as of the date that
the Closing occurs pursuant to and as defined in the Purchase Agreement (the
"Effective Date").
2.    Assignor does hereby sell, assign, transfer, convey, set over and deliver
to Assignee, without representation or warranty of any kind or nature
whatsoever, express or implied all of Assignor’s right, title and interest in
and to the Leases and all security deposits owing to tenants under the Leases
(including any pet deposits, or similar fees) (the "Security Deposits").
3.    Assignee assumes from and after the Effective Date all of Assignor’s
obligations as landlord under the Leases accruing from and after the Effective
Date, but not otherwise, and with respect to the Security Deposits given to
Assignor by tenants under the Leases and transferred by Assignor to Assignee
hereunder, regardless of when accrued.
4.    If Assignor or Assignee is required to employ counsel to enforce any of
the terms of this Assignment or for damages by reason of any alleged breach of
this Assignment or for a declaration of rights hereunder, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and court costs
incurred.


E-1





--------------------------------------------------------------------------------





5.    This Assignment (a) shall be binding on, and inure to the benefit of the
parties hereto, and their successors in interest and assigns, (b) shall be
governed by and construed in accordance with the laws of the State of Texas, and
(c) may be executed in several counterparts, all of which taken together shall
be deemed the original.
6.    Assignor agrees that Assignor will, at the written request of Assignee and
at no cost, expense or liability to Assignor, execute and deliver to Assignee
all other and further instruments necessary to vest in Assignee any of
Assignor’s right, title and interest in or to any of the Leases.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the Effective Date.
ASSIGNOR:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner




By: ______________________________
Name: ________________________
Title: _________________________






ASSIGNEE:


[INSERT SIGNATURE BLOCK]






E-2





--------------------------------------------------------------------------------






EXHIBIT "F"


ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this "Assignment") is made and
entered into as of this ____ day of _______, 20__, by and between KBS LEGACY
PARTNERS DAKOTA HILL LLC, a Delaware limited liability company ("Assignor"), and
ELITE STREET CAPITAL VALLEY RANCH DE, LP, a Delaware limited liability company
("Assignee"), with reference to the following:
RECITALS:
WHEREAS, Assignor is a party to each of those agreements, documents or contracts
described on Exhibit "A" attached hereto (collectively, the "Contracts") which
relate to that certain improved real property commonly known as the Legacy at
Valley Ranch Apartments located at 7902 N. MacArthur Blvd., Irving, Texas75063
as more particularly described on Exhibit "B" attached hereto (the "Property");
and
WHEREAS, pursuant to that certain Agreement for Purchase and Sale between
Assignor and Assignee, as successor in interest by assignment from RREF III-P
ELITE VENTURE, LLC, a Delaware limited liability company, dated as of
__________, 2017 (as amended and assigned the "Purchase Agreement"), Assignor
has agreed to assign and Assignee has agreed to assume, without representation
or warranty of any kind or nature whatsoever and at no additional cost or
expense to Assignor, the Contracts.
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:
1.    This Assignment shall be effective for all purposes as of the date that
the Closing occurs pursuant to and as defined in the Purchase Agreement (the
"Effective Date").
2.    Assignor does hereby sell, assign, transfer, convey, set over and deliver
to Assignee, without representation or warranty of any kind or nature
whatsoever, express or implied and at no additional cost or expense to Assignor,
all of Assignor’s right, title and interest in and to the Contracts. Assignee
hereby understands and agrees that some or all of the Contracts may be
terminable upon such assignment or assignable only upon obtaining the
appropriate consent of the other party to the Contracts.
3.    Assignee hereby assumes as of and from the Effective Date all of
Assignor’s obligations, covenants and duties under the Contracts accruing from
and after the Effective Date and agrees to fully perform, observe, satisfy and
discharge all of the terms, conditions, obligations and restrictions thereunder
accruing from and after the Effective Date.


F-1





--------------------------------------------------------------------------------





4.    If Assignor or Assignee is required to employ counsel to enforce any of
the terms of this Assignment or for damages by reason of any alleged breach of
this Assignment or for a declaration of rights hereunder, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and court costs
incurred.
5.    This Assignment (a) shall be binding on, and inure to the benefit of the
parties hereto, and their successors in interest and assigns, (b) shall be
governed by and construed in accordance with the laws of the State of Texas, and
(c) may be executed in several counterparts, all of which taken together shall
be deemed the original.
6.    Assignor agrees that Assignor will, at the written request of Assignee and
at no cost, expense or liability to Assignor, execute and deliver to Assignee
all other and further instruments necessary to vest in Assignee any of
Assignor’s right, title and interest in or to any of the Contracts.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the Effective Date.
ASSIGNOR:
KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner




By: ______________________________
Name: ________________________
Title: _________________________




ASSIGNEE:


[INSERT SIGNATURE BLOCK]
 






F-2





--------------------------------------------------------------------------------






EXHIBIT "G"
NOTICE TO TENANT
_____________, 2017
____________________________
Unit No. ____________________
____________________________
____________________________
RE:
Sale by KBS Legacy Partners Dakota Hill LLC, a Delaware limited liability
company (“Landlord”) to Elite Street Capital Valley Ranch DE, LP, a Delaware
limited liability company (“New Landlord”), of the land and buildings known as
“Legacy at Valley Ranch Apartments” (the “Property”) located in Irving, Texas

Dear Tenant:
You are hereby notified that Landlord has sold the Property, of which your
leased premises (the “Lease”) is a part, to New Landlord. Accordingly, New
Landlord, is the new owner of the Property and now is landlord under the Lease.
In accordance with Section 92.105 of the Texas Property Code, Landlord is
relieved of liability under the Lease and under Section 92.105 of the Texas
Property Code as to events occurring after the date of this notice.


Further, you are advised that New Landlord has received and is responsible for
the unapplied portion of your security and/or other deposits in the amount of
$_____________.


The address and telephone number of the New Landlord for any notices and all
purposes under the Lease is:
    
2000 Bering Drive, Suite 101
Houston, Texas 77057
(832) 767-0567    


Thank you for your cooperation during this transition.


LANDLORD:
KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company
By:
KBS Legacy Partners Properties LLC, a Delaware limited liability

company, its sole member


By:
KBS Legacy Partners Limited Partnership, a Delaware

limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT, Inc., a

Maryland corporation, its sole
general partner


By: ______________________________
Name: ________________________
Title: _________________________


NEW LANDLORD:
[INSERT SIGNATURE BLOCK FOR NEW OWNER]


G-1



--------------------------------------------------------------------------------






EXHIBIT "H"
FIRPTA AFFIDAVIT
Section 1445 of the Internal Revenue Code of 1986, as amended (the "Code"),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including section
1445), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. KBS Legacy Partners Limited Partnership, a Delaware
limited partnership (“Transferor”), is the owner of a disregarded entity, KBS
Legacy Partners Dakota Hill LLC, a Delaware limited liability company, which
disregarded entity holds certain interests in certain real property located in
the City of Irving, Dallas County, Texas (the “Property”). To inform Elite
Street Capital Valley Ranch DE, LP, a Delaware limited partnership
(“Transferee”), the transferee of the Property, that withholding of tax is not
required upon the disposition of such U.S. real property interest by Transferor,
the undersigned hereby certifies the following on behalf of Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
limited liability company, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations);
2.    Transferor’s U.S. employer or tax identification number is ___________;
3.    Transferor is not a disregarded entity as defined in §1.1445‑2(b)(2)(iii)
of the Code; and
4.    Transferor’s office address is c/o KBS Realty, 800 Newport Center Drive,
Suite 700, Newport Beach, CA 92660.
5.    Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could result in punishment by fine, imprisonment, or both.
6.    Under penalty of perjury, the undersigned declares that it has examined
this affidavit and, to the best of its knowledge and belief, it is true, correct
and complete, and the undersigned further declares that the person signing below
has the authority to sign this document on behalf of Transferor.
TRANSFEROR:
KBS LEGACY PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner




By: ______________________________
Name: ________________________
Title: _________________________


H-1



--------------------------------------------------------------------------------






EXHIBIT "I"
TX    Water District Notice


WATER DISTRICT NOTICE


“The real property, described below, that you are about to purchase is located
in the Irving Flood Control District Section III. The district has taxing
authority separate from any other taxing authority and may, subject to voter
approval, issue an unlimited amount of bonds and levy an unlimited rate of tax
in payment of such bonds. As of this date, the rate of taxes levied by the
district on real property located in the district is $[0.2740] on each $100 of
assessed valuation. If the district has not yet levied taxes, the most recent
projected rate of debt service tax, as of this date, is $[0.2740] on each $100
of assessed valuation. The total amount of bonds approved by the voters and
which have been or may, at this date, be issued is $[17,500,000.00], for one or
more of the specified facilities of the district and payable in whole or in part
from property taxes is $[5,000,000.00].


“The district has the authority to adopt and impose a standby fee on property in
the district that has water, sanitary sewer, or drainage facilities and services
available but not connected and which does not have a house, building, or other
improvement located thereon and does not substantially utilize the utility
capacity available to the property. The district may exercise the authority
without holding an election on the matter. As of this date, the most recent
amount of the standby fee is $[0.00]. An unpaid standby fee is a personal
obligation of the person that owned the property at the time of imposition and
is secured by a lien on the property. Any person may request a certificate from
the district stating the amount, if any, for unpaid standby fees on a tract of
property in the district.


“The purpose of this district is to provide water, sewer, drainage, or flood
control facilities and services within the district through the issuance of
bonds payable in whole or in part from property taxes. The cost of these utility
facilities is not included in the purchase price of your property, and these
utility facilities are owned or to be owned by the district. The legal
description of the property you are acquiring is as follows:


Lot 2R in Block A of Jefferson at Valley Ranch Subdivision, Revised, an addition
to the City of Irving, Dallas County, Texas, according to the Map or Plat
thereof recorded in Volume 99215, Page 489, Plat Records, Dallas County, Texas.”


Date ________________________




[REMAINDER OF PAGE IS INTENTIONALLY BLANK.]




I-1



--------------------------------------------------------------------------------











KBS LEGACY PARTNERS DAKOTA HILL LLC,
a Delaware limited liability company


By:    KBS LEGACY PARTNERS PROPERTIES LLC,
a Delaware limited liability company, its sole member


By:    KBS LEGACY PARTNERS LIMITED PARTNERSHIP,
a Delaware limited partnership,     its sole member


By:    KBS LEGACY PARTNERS APARTMENT REIT, INC.,
a Maryland corporation, its sole general partner


By:    ________________________________
Name:    ________________________________
Title:     ________________________________






[Notary and Seal]




BUYER IS ADVISED THAT THE INFORMATION SHOWN ON THIS FORM IS SUBJECT TO CHANGE BY
THE DISTRICT AT ANY TIME. THE DISTRICT ROUTINELY ESTABLISHES TAX RATES DURING
THE MONTHS OF SEPTEMBER THROUGH DECEMBER OF EACH YEAR, EFFECTIVE FOR THE YEAR IN
WHICH THE TAX RATES ARE APPROVED BY THE DISTRICT. BUYER IS ADVISED TO CONTACT
THE DISTRICT TO DETERMINE THE STATUS OF ANY CURRENT OR PROPOSED CHANGES TO THE
INFORMATION SHOWN ON THIS FORM.


“The undersigned Buyer hereby acknowledges receipt of the foregoing notice at or
prior to execution of a binding contract for the purchase of the real property
described in such notice or at closing of purchase of the real property.”


Date ________________________


BUYER:


[INSERT SIGNATURE BLOCK]
        
[Notary and Seal]








I-2



--------------------------------------------------------------------------------






EXHIBIT "J"
ASSIGNMENT OF COVENANTS AND RESTRICTIONS
After recording, please return to:
_________________________

_________________________

_________________________

Attention: ________________

--------------------------------------------------------------------------------



ASSIGNMENT, ASSUMPTION AND RATIFICATION OF DECLARATION OF COVENANTS AND
RESTRICTIONS




This Assignment, Assumption and Ratification of Declaration of Covenants and
Restrictions (this "Assignment") is executed as of ___________ ____, 20__ by KBS
Legacy Partners Dakota Hill LLC, a Delaware limited liability company
("Assignor"), and Elite Street Capital Valley Ranch DE, LP, a Delaware limited
liability company ("Assignee").


RECITALS


A.    Assignee has acquired the real property described on Exhibit A from
Assignor and is now the owner thereof (the "Adjacent Property").


B.    The Adjacent Property is benefitted by certain rights under a Declaration
of Covenants and Restrictions recorded in Volume 99220, Page 5970 of the Real
Property Records of Dallas County, Texas (the "Declaration").


C.    Assignor is the "Declarant" under the Declaration by assignment pursuant
to that certain Assignment, Assumption and Ratification of Declaration of
Covenants and Restrictions executed as of October 26, 2010 by Dakota Hills
Properties, A Texas Limited Partnership, and recorded electronically in the Real
Property Records of Dallas County, Texas (the “Official Records”) as instrument
number 201000277030, who in turn was the assignee of Jefferson at Valley Ranch,
L.P., Jefferson at Valley Ranch – Phase I L.P. via assignment recorded in Volume
2000118, Page 1108 of the Official Records.


D.    Assignor wishes to assign all of its rights and obligations under the
Declaration to Assignee. Assignee wishes to assume such rights and obligations,
ratify the terms of the Declaration and acknowledge that the Declaration
benefits the Adjacent Property.




J-1

--------------------------------------------------------------------------------







AGREEMENT


The parties agree as follows:


1.    Assignment and Assumption. Assignor assigns all of its rights and
obligations (including the rights and obligations of the "Declarant" under the
Declaration) to Assignee effective as of the date of this Assignment. Assignee
assumes such rights and obligations in accordance with the terms of the
Declaration.


2.    Ratification. The parties ratify the terms of the Declaration and
acknowledge that the Declaration benefits and burdens the Adjacent Property, as
provided in the Declaration. The parties acknowledge that the owner of the
Adjacent Property shall be the "Declarant" under the Declaration as provided in
the Declaration.


In witness whereof, the undersigned hereby duly execute this Assignment to be
effective as of the date first written above.


ASSIGNOR:
KBS LEGACY PARTNERS DAKOTA HILL LLC,
a Delaware limited liability company


By:    KBS LEGACY PARTNERS PROPERTIES LLC,
a Delaware limited liability company, its sole member


By:    KBS LEGACY PARTNERS LIMITED PARTNERSHIP,
a Delaware limited partnership, its sole member


By:    KBS LEGACY PARTNERS APARTMENT REIT, INC.,
a Maryland corporation, its sole general partner


By:    ________________________________
Name:    ________________________________
Title:     ________________________________


[Notary and Seal]


ASSIGNEE:


[INSERT SIGNATURE BLOCK]




[Notary and Seal]






J-2

--------------------------------------------------------------------------------










EXHIBIT “A”
Legal Description


All of Lot 2R, Block A of JEFFERSON AT VALLEY RANCH SUBDIVISION, REVISED, an
addition to the City of Irving, Dallas County, Texas, according to the Plat
thereof recorded in Volume 99215, Page 489, Deed Records, Dallas County, Texas.












J-3

--------------------------------------------------------------------------------






EXHIBIT "K"
LIST OF SERVICE CONTRACTS


Vendor
Type of Service


1.    Ameri-Tex Pools


2.    Apartment List Inc.


3.    Apartments LLC


4.    AT&T


5.    Blue Moon Software Inc.


6.    Earthworks, Inc.


7.    Flavor Finish


8.    For Rent Media Solutions


9.    Grace Hill, Inc.


10.    Keywarden Systems Partners LLP


11.    Metro Communication Systems Inc.


12.    Nexus Systems Inc.


13.    Pitney Bowes Purchase Power


14.    Poolsure


15.    Prostar Services Inc.


16.    Readyfresh by Nestle


17.    RealPage Inc.


18.    Spherexx.com


19.    Terracon Consultant, Inc.






Pool Service


Advertising


Advertising


Phones


Software/Legacy contract


Landscaping


Coffee Products


Advertising


Training /Legacy contract


Key System Mtc


Fire and Alarm Systems


Software/Legacy contracts


Postage Machine


Water Management System


Coffee Service


Water


Pricing program/Legacy contract


Market Survey




Engineering







K-1

--------------------------------------------------------------------------------









20.    Time Warner Cable LLC


21.    Valet Living LLC


22.    Verizon Wireless


23.    Waste Management of Texas Inc.


24.    Yardi Resident Screening


25.    Yelp Inc.


26.    YES Energy Management Inc.


27.    Mac Gray


28.    Time Warner Cable


29.    Rent Debt


30.    Deposit IQ




Cable


Valet Trash Service


On Call Phones/Legacy Contract


Trash Removal


Screening/Legacy Contract


Advertising


Utility Billing


Laundry Revenue


Cable Revenue


Collection Services


Resident Bond





K-2

--------------------------------------------------------------------------------






EXHIBIT "L"
RENT ROLL
[ATTACHED]




L-1

--------------------------------------------------------------------------------






kbslegacy8kex101pg01.jpg [kbslegacy8kex101pg01.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg02.jpg [kbslegacy8kex101pg02.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg03.jpg [kbslegacy8kex101pg03.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg04.jpg [kbslegacy8kex101pg04.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg05.jpg [kbslegacy8kex101pg05.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg06.jpg [kbslegacy8kex101pg06.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg07.jpg [kbslegacy8kex101pg07.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg08.jpg [kbslegacy8kex101pg08.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg09.jpg [kbslegacy8kex101pg09.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg10.jpg [kbslegacy8kex101pg10.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg11.jpg [kbslegacy8kex101pg11.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg12.jpg [kbslegacy8kex101pg12.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg13.jpg [kbslegacy8kex101pg13.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg14.jpg [kbslegacy8kex101pg14.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg15.jpg [kbslegacy8kex101pg15.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg16.jpg [kbslegacy8kex101pg16.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg17.jpg [kbslegacy8kex101pg17.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg18.jpg [kbslegacy8kex101pg18.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg19.jpg [kbslegacy8kex101pg19.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg20.jpg [kbslegacy8kex101pg20.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg21.jpg [kbslegacy8kex101pg21.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg22.jpg [kbslegacy8kex101pg22.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg23.jpg [kbslegacy8kex101pg23.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg24.jpg [kbslegacy8kex101pg24.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg25.jpg [kbslegacy8kex101pg25.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg26.jpg [kbslegacy8kex101pg26.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg27.jpg [kbslegacy8kex101pg27.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg28.jpg [kbslegacy8kex101pg28.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg29.jpg [kbslegacy8kex101pg29.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg30.jpg [kbslegacy8kex101pg30.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg31.jpg [kbslegacy8kex101pg31.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg32.jpg [kbslegacy8kex101pg32.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg33.jpg [kbslegacy8kex101pg33.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg34.jpg [kbslegacy8kex101pg34.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg35.jpg [kbslegacy8kex101pg35.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg36.jpg [kbslegacy8kex101pg36.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg37.jpg [kbslegacy8kex101pg37.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg38.jpg [kbslegacy8kex101pg38.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg39.jpg [kbslegacy8kex101pg39.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg40.jpg [kbslegacy8kex101pg40.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg41.jpg [kbslegacy8kex101pg41.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg42.jpg [kbslegacy8kex101pg42.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg43.jpg [kbslegacy8kex101pg43.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg44.jpg [kbslegacy8kex101pg44.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg45.jpg [kbslegacy8kex101pg45.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg46.jpg [kbslegacy8kex101pg46.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg47.jpg [kbslegacy8kex101pg47.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg48.jpg [kbslegacy8kex101pg48.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg49.jpg [kbslegacy8kex101pg49.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg50.jpg [kbslegacy8kex101pg50.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg51.jpg [kbslegacy8kex101pg51.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg52.jpg [kbslegacy8kex101pg52.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg53.jpg [kbslegacy8kex101pg53.jpg]




--------------------------------------------------------------------------------





kbslegacy8kex101pg54.jpg [kbslegacy8kex101pg54.jpg]


